TABLE OF CONTENTS



Exhibit 10.13
BUDGET TRUCK FUNDING, LLC
as Issuer
and
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee
 
BASE INDENTURE
Dated as of May 11, 2006
 
Rental Truck Asset Backed Notes
(Issuable in Series)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. Cross-References
    1  
Section 1.3. Accounting and Financial Determinations; No Duplication
    1  
Section 1.4. Rules of Construction
    2  
 
       
ARTICLE 2. THE NOTES
    2  
 
       
Section 2.1. Designation and Terms of Notes
    2  
Section 2.2. Notes Issuable in Series
    2  
Section 2.3. Series Supplement for Each Series
    5  
Section 2.4. Execution and Authentication
    6  
Section 2.5. Registrar and Paying Agent
    7  
Section 2.6. Paying Agent to Hold Money in Trust
    8  
Section 2.7. Noteholder List
    9  
Section 2.8. Transfer and Exchange
    9  
Section 2.9. Persons Deemed Owners
    10  
Section 2.10. Replacement Notes
    10  
Section 2.11. Treasury Notes
    11  
Section 2.12. Cancellation
    11  
Section 2.13. Principal and Interest
    12  
Section 2.14. Tax Treatment
    12  
 
       
ARTICLE 3. SECURITY
    13  
 
       
Section 3.1. Grant of Security Interest
    13  
Section 3.2. Certain Rights and Obligations of BTF Unaffected
    14  
Section 3.3. Performance of Collateral Agreements
    15  
Section 3.4. Release of Collateral
    15  
Section 3.5. Opinions of Counsel
    16  
Section 3.6. Stamp, Other Similar Taxes and Filing Fees
    16  



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
ARTICLE 4. REPORTS
    16  
 
       
Section 4.1. Reports and Instructions to Trustee
    16  
Section 4.2. Reports to Noteholders
    18  
Section 4.3. Rule 144A Information
    18  
Section 4.4. Administrator
    18  
 
       
ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS
    19  
 
       
Section 5.1. Collection Account
    19  
Section 5.2. Collections and Allocations
    20  
Section 5.3. Determination of Monthly Interest
    21  
Section 5.4. Determination of Monthly Principal
    21  
 
       
ARTICLE 6. DISTRIBUTIONS
    21  
 
       
Section 6.1. Distributions in General
    21  
 
       
ARTICLE 7. REPRESENTATIONS AND WARRANTIES
    22  
 
       
Section 7.1. Existence and Power
    22  
Section 7.2. Company and Governmental Authorization
    22  
Section 7.3. No Consent
    22  
Section 7.4. Binding Effect
    23  
Section 7.5. Financial Information; Financial Condition
    23  
Section 7.6. Litigation
    23  
Section 7.7. No ERISA Plan
    23  
Section 7.8. Tax Filings and Expenses
    23  
Section 7.9. Disclosure
    24  
Section 7.10. Investment Company Act
    24  
Section 7.11. Regulations T, U and X
    24  
Section 7.12. Solvency
    24  
Section 7.13. Ownership of Membership Interests; Subsidiary
    24  
Section 7.14. Security Interests
    25  
Section 7.15. Related Documents
    25  
Section 7.16. Non-Existence of Other Agreements
    26  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
Section 7.17. Compliance with Contractual Obligations and Laws
    26  
Section 7.18. Other Representations
    26  
 
       
ARTICLE 8. COVENANTS
    26  
 
       
Section 8.1. Payment of Notes
    26  
Section 8.2. Maintenance of Office or Agency
    26  
Section 8.3. Payment of Obligations
    27  
Section 8.4. Maintenance of Property
    27  
Section 8.5. Conduct of Business and Maintenance of Existence
    27  
Section 8.6. Compliance with Laws
    27  
Section 8.7. Inspection of Property, Books and Records
    28  
Section 8.8. Compliance with the Collateral Agreements
    28  
Section 8.9. Notice of Defaults
    28  
Section 8.10. Notice of Material Proceedings
    28  
Section 8.11. Further Requests
    29  
Section 8.12. Further Assurances
    29  
Section 8.13. Liens
    30  
Section 8.14. Other Indebtedness
    30  
Section 8.15. No ERISA Plan
    30  
Section 8.16. Mergers
    30  
Section 8.17. Sales of Assets
    31  
Section 8.18. Acquisition of Assets
    31  
Section 8.19. Dividends, Officers’ Compensation, etc
    31  
Section 8.20. Legal Name; Location Under Section 9-301
    31  
Section 8.21. Organizational Documents
    31  
Section 8.22. Investments
    31  
Section 8.23. No Other Agreements
    32  
Section 8.24. Other Business
    32  
Section 8.25. Maintenance of Separate Existence
    32  
Section 8.26. Disposition of BTF Trucks
    34  
Section 8.27. Acquisition of Trucks by BTF
    34  

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
Section 8.28. Insurance
    34  
Section 8.29. Truck Registration
    35  
Section 8.30. Tax Forms
    35  
 
       
ARTICLE 9. AMORTIZATION EVENTS AND REMEDIES
    35  
 
       
Section 9.1. Amortization Events
    35  
Section 9.2. Rights of the Trustee upon Amortization Event or Certain Other
Events of Default
    36  
Section 9.3. Other Remedies
    39  
Section 9.4. Waiver of Past Events
    39  
Section 9.5. Control by Requisite Investors
    39  
Section 9.6. Limitation on Suits
    40  
Section 9.7. Unconditional Rights of Holders to Receive Payment
    40  
Section 9.8. Collection Suit by the Trustee
    40  
Section 9.9. The Trustee May File Proofs of Claim
    41  
Section 9.10. Priorities
    41  
Section 9.11. Undertaking for Costs
    41  
Section 9.12. Rights and Remedies Cumulative
    41  
Section 9.13. Delay or Omission Not Waiver
    42  
Section 9.14. Reassignment of Surplus
    42  
 
       
ARTICLE 10. THE TRUSTEE
    42  
 
       
Section 10.1. Duties of the Trustee
    42  
Section 10.2. Rights of the Trustee
    43  
Section 10.3. Individual Rights of the Trustee
    44  
Section 10.4. Notice of Amortization Events and Potential Amortization Events
    44  
Section 10.5. Compensation
    45  
Section 10.6. Replacement of the Trustee
    45  
Section 10.7. Successor Trustee by Merger, etc
    46  
Section 10.8. Eligibility Disqualification
    46  
Section 10.9. Appointment of Co-Trustee or Separate Trustee
    47  
Section 10.10. Representations and Warranties of Trustee
    48  

iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
Section 10.11. BTF Indemnification of the Trustee
    48  
Section 10.12. Possession of Collateral
    49  
 
       
ARTICLE 11. DISCHARGE OF INDENTURE
    49  
 
       
Section 11.1. Termination of BTF’s Obligations
    49  
Section 11.2. Application of Trust Money
    50  
Section 11.3. Repayment to BTF
    50  
 
       
ARTICLE 12. AMENDMENTS
    51  
 
       
Section 12.1. Amendments
    51  
Section 12.2. Supplements
    52  
Section 12.3. Revocation and Effect of Consents
    52  
Section 12.4. Notation on or Exchange of Notes
    52  
Section 12.5. The Trustee to Sign Amendments, etc
    52  
 
       
ARTICLE 13. MISCELLANEOUS
    53  
 
       
Section 13.1. Notices
    53  
Section 13.2. Communication by Noteholders With Other Noteholders
    54  
Section 13.3. Certificate and Opinion as to Conditions Precedent
    54  
Section 13.4. Statements Required in Certificate
    54  
Section 13.5. Rules by the Trustee
    55  
Section 13.6. No Recourse Against Others
    55  
Section 13.7. Duplicate Originals
    55  
Section 13.8. Benefits of Indenture
    55  
Section 13.9. Payment on Business Day
    55  
Section 13.10. Governing Law
    56  
Section 13.11. No Adverse Interpretation of Other Agreements
    56  
Section 13.12. Successors
    56  
Section 13.13. Severability
    56  
Section 13.14. Counterpart Originals
    56  
Section 13.15. Table of Contents, Headings, etc
    56  
Section 13.16. Termination; Indenture Collateral
    56  

v



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
Section 13.17. No Bankruptcy Petition Against BTF
    57  
Section 13.18. No Recourse
    57  
Section 13.19. Waiver of Jury Trial
    57  
 
       
Annex 1 - Definitions List
       
Schedule I — Termination Value Curve Schedule
       

vi



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    BASE INDENTURE, dated as of May 11, 2006, between BUDGET
TRUCK FUNDING, LLC, a special purpose limited liability company established
under the laws of Delaware, as issuer (“BTF”), and THE BANK OF NEW YORK TRUST
COMPANY, N.A., a national banking association organized under the laws of the
United States, as trustee (in such capacity, the “Trustee”).
W I T N E S S E T H:
                    WHEREAS, BTF has duly authorized the execution and delivery
of this Base Indenture to provide for the issuance from time to time of one or
more Series of Rental Truck Asset Backed Notes (the “Notes”), issuable as
provided in this Base Indenture and the related Series Supplement for each
Series; and
                    WHEREAS, all things necessary to make this Base Indenture a
legal, valid and binding agreement of BTF, in accordance with its terms, have
been done, and BTF proposes to do all the things necessary to make the Notes,
when executed by BTF and authenticated and delivered by the Trustee hereunder
and duly issued by BTF, the legal, valid and binding obligations of BTF as
hereinafter provided;
                    NOW, THEREFORE, for and in consideration of the premises and
the receipt of the Notes by the Noteholders, it is mutually covenanted and
agreed, for the equal and proportionate benefit of all Noteholders, as follows:
ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE
                    Section 1.1. Definitions.
                    Certain capitalized terms used herein (including the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Definitions List attached hereto as Annex I (the “Definitions List”), as
such Definitions List may be amended or modified from time to time in accordance
with the provisions hereof.
                    Section 1.2. Cross-References.
                    Unless otherwise specified, references in this Base
Indenture, each Series Supplement and in each other Related Document to any
Article or Section are references to such Article or Section of this Base
Indenture, such Series Supplement or such other Related Document, as the case
may be and, unless otherwise specified, references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
                    Section 1.3. Accounting and Financial Determinations; No
Duplication.
                    Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any accounting
computation is required to be made, for the purpose of this Indenture, such
determination or calculation shall be made, to the extent applicable and except
as otherwise specified in this Indenture, in accordance with GAAP. When used
herein, the term “financial statement” shall include the notes and schedules
thereto. All

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



accounting determinations and computations hereunder or under any other Related
Documents shall be made without duplication.
                    Section 1.4. Rules of Construction.
                    In this Indenture, unless the context otherwise requires:
               (a) the singular includes the plural and vice versa;
               (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Indenture, and reference to any Person in a particular capacity only refers
to such Person in such capacity;
               (c) reference to any gender includes the other gender;
               (d) reference to any Requirement of Law means such Requirement of
Law as amended, modified, codified or reenacted, in whole or in part, and in
effect from time to time;
               (e) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; and
               (f) with respect to the determination of any period of time,
“from” means “from and including” and “to” means “to but excluding”.
ARTICLE 2. THE NOTES
                    Section 2.1. Designation and Terms of Notes.
                    Each Series of Notes shall be substantially in the form
specified in the applicable Series Supplement related to such Series of Notes,
shall be secured by the collateral specified hereunder and any additional
collateral specified in the Series Supplement, and shall bear, upon its face,
the designation for such Series to which it belongs as selected by BTF, with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted hereby or by the applicable Series Supplement, and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may, consistently herewith, be determined to be
appropriate by the Authorized Officer executing such Notes, as evidenced by his
execution of the Notes. All Notes of any Series shall, except as specified in
the applicable Series Supplement, be equally and ratably entitled as provided
herein to the benefits hereof without preference, priority or distinction on
account of the actual time or times of authentication and delivery, all in
accordance with the terms and provisions of this Base Indenture and the
applicable Series Supplement. The aggregate principal amount of Notes which may
be authenticated and delivered under this Base Indenture is unlimited. The Notes
of each Series shall be issued in the denominations set forth in the applicable
Series Supplement.
                    Section 2.2. Notes Issuable in Series.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (a) The Notes may be issued in one or more Series. Each
Series of Notes shall be created by a Series Supplement.
                    (b) Notes of a new Series may from time to time be executed
by BTF and delivered to the Trustee for authentication and thereupon the same
shall be authenticated and delivered by the Trustee upon the receipt by the
Trustee of a Company Request at least two (2) Business Days in advance of the
related Series Closing Date and upon delivery by BTF to the Trustee, and receipt
by the Trustee, of the following:
               (i) a Company Order authorizing and directing the authentication
and delivery of the Notes of such new Series by the Trustee and specifying the
designation of such new Series, the Initial Invested Amount (or the method for
calculating the Initial Invested Amount) of such new Series to be authenticated
and the Note Rate with respect to such new Series;
               (ii) a Series Supplement satisfying the criteria set forth in
Section 2.3 executed by BTF and the Trustee and specifying the Principal Terms
of such new Series;
               (iii) the related Enhancement Agreement, if any, executed by each
of the parties thereto, other than the Trustee;
               (iv) the prior written consent of the Required Noteholders of
each Series of Notes Outstanding to the issuance of such new Series of Notes
unless the proceeds of such new Series of Notes shall be required to be applied
to repay in full such existing Series of Notes;
               (v) an Officer’s Certificate of BTF dated as of the applicable
Series Closing Date to the effect that (A) no Amortization Event, Limited
Liquidation Event of Default, Potential Amortization Event or Enhancement
Deficiency with respect to any Series of Notes Outstanding is continuing or will
occur as a result of the issuance of the new Series of Notes, (B) no Liquidation
Event of Default, Borrowing Base Deficiency, Lease Event of Default or Potential
Lease Event of Default is continuing or will occur as a result of the issuance
of the new Series of Notes, (C) the issuance of the new Series of Notes will not
result in any breach of any of the terms, conditions or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust or other
agreement or instrument to which BTF is a party or by which it or its property
is bound or any order of any court or administrative agency entered in any suit,
action or other judicial or administrative proceeding to which BTF is a party or
by which it or its property may be bound or to which it or its property may be
subject, and (D) all conditions precedent provided in this Base Indenture and
the related Series Supplement for the new Series of Notes with respect to the
authentication and delivery of the new Series of Notes have been satisfied;
               (vi) a Tax Opinion;
               (vii) evidence that each of the parties to the Series Supplement
and the other Related Documents with respect to the new Series of Notes has
covenanted and agreed in such Series Supplement and such Related Documents that,
prior to the date

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



which is one year and one day after the payment in full of the latest maturing
Note, it will not institute against, or join with any other Person in
instituting, against BTF any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings, under any Federal or state
bankruptcy or similar law;
               (viii) unless otherwise specified in the related
Series Supplement, an Opinion of Counsel, subject to the assumptions and
qualifications stated therein, and in a form substantially acceptable to the
Trustee, dated the applicable Closing Date, substantially to the effect that:

  (A)   all instruments furnished to the Trustee conform in all material
respects to the requirements of this Base Indenture and the related
Series Supplement and constitute all the documents required to be delivered
hereunder and thereunder for the Trustee to authenticate and deliver the new
Series of Notes, and all conditions precedent provided for in this Base
Indenture and the related Series Supplement with respect to the authentication
and delivery of the new Series of Notes have been complied with in all material
respects;     (B)   (1) BTF is duly organized under the jurisdiction of its
incorporation and has the corporate power and authority to execute and deliver
the related Series Supplement, this Base Indenture and each other Related
Document to which it is a party and to issue the new Series of Notes and
(2) each of BTF, the Guarantor, the Lessee and the Administrator is duly
organized under the jurisdiction of its incorporation and has the corporate
power and authority to execute and deliver each of the Related Documents to
which it is a party and, in the case of BTF, to issue the new Series of Notes;  
  (C)   the related Series Supplement has been duly authorized, executed and
delivered by BTF;     (D)   the new Series of Notes has been duly authorized and
executed and, when authenticated and delivered in accordance with the provisions
of this Base Indenture and the related Series Supplement, will constitute valid,
binding and enforceable obligations of BTF entitled to the benefits of this Base
Indenture and the related Series Supplement, subject, in the case of
enforcement, to bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and to general principles of
equity;     (E)   this Base Indenture, the related Series Supplement and each of
the other Related Documents to which BTF, the Administrator or the Lessee is a
party is a legal, valid and binding agreement of BTF,

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Administrator or the Lessee, as the case may be, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting creditors’ rights generally and to general
principles of equity;

  (F)   BTF is not, and is not controlled by, an “investment company” within the
meaning of, and is not required to register as an “investment company” under,
the Investment Company Act, and this Base Indenture and the related
Series Supplement are not required to be registered under the Trust Indenture
Act;     (G)   the offer and sale of the new Series of Notes, if offered in
accordance with the terms of the Related Documents, has been offered pursuant to
a valid exemption from registration under the Securities Act;     (H)   this
Base Indenture and the related Series Supplement are not required to be
registered under the Trust Indenture Act;     (I)   as to the new Series of
Notes and any Outstanding Series of Notes, the Opinions of Counsel relating to
(1) the validity, perfection and priority of security interests, (2) the nature
of the BTF Lease as a “true lease” and not as a financing arrangement, (3) the
analysis of substantive consolidation of the assets of BTF with the assets of
BRAC or any Affiliate thereof in the event of insolvency of any one such party,
(4) there being no pending or threatened litigation which, if adversely
determined, would materially and adversely affect the ability of each of BTF,
the Lessee, ABCR or the Administrator to perform its obligations under any of
the Related Documents, and (5) the absence of any conflict with or violation of
any court decree, injunction, writ or order applicable to BTF or any breach or
default of any indenture, agreement or other instrument as a result of the
issuance of such Series of Notes by BTF; and     (J)   such other matters as the
Trustee may reasonably require; and

               (ix) such other documents, instruments, certifications,
agreements or other items as the Trustee may reasonably require.
                    Upon satisfaction of such conditions, the Trustee shall
authenticate and deliver, as provided above, such Series of Notes upon execution
thereof by BTF.
                    Section 2.3. Series Supplement for Each Series.
                    In conjunction with the issuance of a new Series, the
parties hereto shall execute a Series Supplement, which shall specify the
relevant terms with respect to such new Series of Notes, which may include,
without limitation:

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (1) its name or designation;
               (2) the Initial Invested Amount or the method of calculating the
Initial Invested Amount with respect to such Series;
               (3) the Note Rate with respect to such Series;
               (4) the Series Closing Date;
               (5) the interest payment date or dates and the date or dates from
which interest shall accrue;
               (6) the method of allocating Collections allocated to such
Series;
               (7) whether the Notes of such Series will be issued in multiple
Classes and, if so, the method of allocating Collections allocated to such
Series among such Classes and the rights and priorities of each such Class;
               (8) the method by which the principal amount of the Notes of such
Series shall amortize or accrete;
               (9) the names of any Series Accounts to be used by such Series
and the terms governing the operation of any such account and the use of moneys
therein;
               (10) any deposit of funds to be made in any Series Account on the
Series Closing Date;
               (11) the terms of any related Enhancement and the Enhancement
Provider thereof, if any;
               (12) the form of the Notes and whether the Notes may be issued in
bearer form and any limitations imposed thereon;
               (13) the Series Termination Date of such Series; and
               (14) any other relevant terms of such Series of Notes (including
whether or not such Series will be pledged as collateral for an issuance by an
Affiliate Issuer) that do not change the terms of any Series of Notes
Outstanding (all such terms, the “Principal Terms” of such Series).
                    Section 2.4. Execution and Authentication.
                    (a) The Notes shall, upon issue pursuant to Section 2.2, be
executed on behalf of BTF by an Authorized Officer and delivered by BTF to the
Trustee for authentication and redelivery as provided herein. If an Authorized
Officer whose signature is on a Note no longer holds that office at the time the
Note is authenticated, the Note shall nevertheless be valid.
                    (b) At any time and from time to time after the execution
and delivery of this Base Indenture, BTF may deliver Notes of any particular
Series executed by BTF to the Trustee

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



for authentication, together with one or more Company Orders for the
authentication and delivery of such Notes, and the Trustee, in accordance with
such Company Order and this Base Indenture, shall authenticate and deliver such
Notes.
                    (c) No Note shall be entitled to any benefit under this
Indenture or be valid for any purpose unless there appears on such Note a
certificate of authentication substantially in the form provided for herein,
duly executed by the Trustee by the manual signature of a Trust Officer. Such
signatures on such certificate shall be conclusive evidence, and the only
evidence, that the Note has been duly authenticated under this Indenture. The
Trustee may appoint an authenticating agent acceptable to BTF to authenticate
Notes. Unless limited by the term of such appointment, an authenticating agent
may authenticate Notes whenever the Trustee may do so. Each reference in this
Indenture to authentication by the Trustee includes authentication by such
agent. The Trustee’s certificate of authentication shall be in substantially the
following form:
                    This is one of the Notes of a Series issued under the within
mentioned Indenture.

              THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
 
       
 
  By:    
 
       
 
      Authorized Signatory

                    (d) Each Note shall be dated and issued as of the date of
its authentication by the Trustee.
                    (e) Notwithstanding the foregoing, if any Note shall have
been authenticated and delivered hereunder but never issued and sold by BTF, and
BTF shall deliver such Note to the Trustee for cancellation as provided in
Section 2.12 together with a written statement (which need not comply with
Section 13.3 and need not be accompanied by an Opinion of Counsel) stating that
such Note has never been issued and sold by BTF, for all purposes of this
Indenture such Note shall be deemed never to have been authenticated and
delivered hereunder and shall not be entitled to the benefits of this Indenture.
                    Section 2.5. Registrar and Paying Agent.
                    (a) BTF shall (i) maintain an office or agency where Notes
may be presented for registration of transfer or for exchange (the “Registrar”)
and (ii) appoint a paying agent (which shall satisfy the eligibility criteria
set forth in Section 10.8(a)) (“Paying Agent”) at whose office or agency Notes
may be presented for payment. The Registrar shall keep a register of the Notes
and of their transfer and exchange (the “Note Register”). BTF may appoint one or
more co-registrars and one or more additional paying agents. The term “Paying
Agent” includes any additional paying agent and the term “Registrar” includes
any co-registrars. BTF may change any Paying Agent or Registrar without prior
notice to any Noteholder. BTF shall notify the Trustee in writing of the name
and address of any Agent not a party to this Base Indenture. The Trustee is
hereby initially appointed as the Registrar, Paying Agent and agent for service
of notices and demands in connection with the Notes.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (b) BTF shall enter into an appropriate agency agreement
with any Agent not a party to this Base Indenture. Such agency agreement shall
implement the provisions of this Base Indenture that relate to such Agent. If
BTF fails to maintain a Registrar or Paying Agent, the Trustee shall act as
such, and shall be entitled to appropriate compensation in accordance with this
Base Indenture until BTF shall appoint a replacement Registrar or Paying Agent,
as applicable.
                    Section 2.6. Paying Agent to Hold Money in Trust.
                    (a) BTF will cause each Paying Agent other than the Trustee
to execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee (and if the Trustee acts as Paying Agent, it hereby
so agrees), subject to the provisions of this Section 2.6, that such Paying
Agent will:
               (i) hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
               (ii) give the Trustee notice of any default by BTF (or any other
obligor under the Notes) of which it has actual knowledge in the making of any
payment required to be made with respect to the Notes;
               (iii) at any time during the continuance of any such default,
upon the written request of the Trustee, forthwith pay to the Trustee all sums
so held in trust by such Paying Agent;
               (iv) immediately resign as a Paying Agent and forthwith pay to
the Trustee all sums held by it in trust for the payment of Notes if at any time
it ceases to meet the standards required to be met by a Trustee hereunder at the
time of its appointment; and
               (v) comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.
                    (b) BTF may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, by
Company Order direct any Paying Agent to pay to the Trustee all sums held in
trust by such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which the sums were held by such Paying Agent; and upon
such payment by any Paying Agent to the Trustee, such Paying Agent shall be
released from all further liability with respect to such sums.
                    (c) Subject to applicable laws with respect to escheat of
funds, any money held by the Trustee or any Paying Agent in trust for the
payment of any amount due with respect to any Note and remaining unclaimed for
two years after such amount has become due and payable shall be discharged from
such trust and be paid to BTF on Company Request; and the

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Holder of such Note shall thereafter, as an unsecured general creditor, look
only to BTF for payment thereof (but only to the extent of the amounts so paid
to BTF), and all liability of the Trustee or such Paying Agent with respect to
such trust money shall thereupon cease; provided, however, that the Trustee or
such Paying Agent, before being required to make any such repayment, may, at the
expense of BTF, cause to be published once, in a newspaper published in the
English language, customarily published on each Business Day and of general
circulation in New York City, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to BTF. The Trustee may also adopt and employ, at the expense of
BTF, any other reasonable means of notification of such repayment.
                    Section 2.7. Noteholder List.
                    The Trustee will furnish or cause to be furnished by the
Registrar to BTF or the Paying Agent, within five Business Days after receipt by
the Trustee of a request therefor from BTF or the Paying Agent, respectively, in
writing, a list in such form as BTF or the Paying Agent may reasonably require,
of the names and addresses of the Noteholders of each Series as of the most
recent Record Date for payments to such Noteholders. Unless otherwise provided
in the applicable Series Supplement, holders of Notes of any Series having an
aggregate Invested Amount of not less than 10% of the aggregate Invested Amount
of such Series (the “Applicants”) may apply in writing to the Trustee, and if
such application states that the Applicants desire to communicate with other
Noteholders of any Series with respect to their rights under this Indenture or
under the Notes and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Trustee, after having been indemnified
to its satisfaction by such Applicants for its costs and expenses, shall afford
or shall cause the Registrar to afford such Applicants access during normal
business hours to the most recent list of Noteholders held by the Trustee and
shall give BTF notice that such request has been made, within five Business Days
after the receipt of such application. Such list shall be as of a date no more
than 45 days prior to the date of receipt of such Applicants’ request. Every
Noteholder, by receiving and holding a Note, agrees with the Trustee that
neither the Trustee, the Registrar, nor any of their respective agents shall be
held accountable by reason of the disclosure of any such information as to the
names and addresses of the Noteholders hereunder, regardless of the source from
which such information was obtained.
                    The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Noteholders of each Series of Notes. If the Trustee is not the
Registrar, BTF shall furnish to the Trustee at least seven Business Days before
each Distribution Date and at such other time as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of Noteholders of each Series of Notes.
                    Section 2.8. Transfer and Exchange.
                    (a) Upon surrender for registration of transfer of any Note
at the office or agency of the Registrar, if the requirements of Section 2.8(f)
and Section 8-401(a) of the UCC are met, BTF shall execute and after BTF has
executed, the Trustee shall authenticate and deliver to the Noteholder, in the
name of the designated transferee or transferees, one or more new

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Notes, in any authorized denominations, of the same Class and a like initial
Invested Amount (or maximum Invested Amount, as the case may be). At the option
of any Noteholder, Notes may be exchanged for other Notes of the same Series and
Class in authorized denominations of like initial Invested Amount (or maximum
Invested Amount, as the case may be), upon surrender of the Notes to be
exchanged at any office or agency of the Registrar maintained for such purpose.
Whenever Notes of any Series are so surrendered for exchange, if the
requirements of Section 8—401(a) of the UCC are met, BTF shall execute and after
BTF has executed, the Trustee shall authenticate and deliver to the Noteholder,
the Notes which the Noteholder making the exchange is entitled to receive.
                    (b) Every Note presented or surrendered for registration of
transfer or exchange shall be (i) duly endorsed by, or be accompanied by a
written instrument of transfer in form satisfactory to the Trustee duly executed
by, the Holder thereof or such Holder’s attorney duly authorized in writing,
with a medallion signature guarantee, and (ii) accompanied by such other
documents as the Trustee may require. BTF shall execute and deliver to the
Trustee or the Registrar, as applicable, Notes in such amounts and at such times
as are necessary to enable the Trustee to fulfill its responsibilities under
this Indenture and the Notes.
                    (c) All Notes issued upon any registration of transfer or
exchange of the Notes shall be the valid obligations of BTF, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Notes
surrendered upon such registration of transfer or exchange.
                    (d) The preceding provisions of this Section 2.8
notwithstanding, the Trustee or the Registrar, as the case may be, shall not be
required to register the transfer or exchange of any Note of any Series for a
period of 15 days preceding the due date for payment in full of the Notes of
such Series.
                    (e) Unless otherwise provided in the applicable
Series Supplement, no service charge shall be payable for any registration of
transfer or exchange of Notes, but BTF or the Registrar may require payment by
the Noteholder of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer or exchange of Notes.
                    (f) Unless otherwise provided in the applicable
Series Supplement, registration of transfer of Notes containing a legend
relating to the restrictions on transfer of such Notes (which legend shall be
set forth in the applicable Series Supplement) shall be effected only if the
conditions set forth in such applicable Series Supplement are satisfied.
                    Section 2.9. Persons Deemed Owners.
                    Prior to due presentment for registration of transfer of any
Note, the Trustee, any Agent and BTF may deem and treat the Person in whose name
any Note is registered (as of the day of determination) as the absolute owner of
such Note for the purpose of receiving payment of principal of and interest on
such Note and for all other purposes whatsoever, whether or not such Note is
overdue, and neither the Trustee, any Agent nor BTF shall be affected by notice
to the contrary.
                    Section 2.10. Replacement Notes.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (a) If (i) any mutilated Note is surrendered to the Trustee,
or the Trustee receives evidence to its satisfaction of the destruction, loss or
theft of any Note, and (ii) there is delivered to the Trustee such security or
indemnity as may be required by it to hold BTF and the Trustee harmless then,
provided that the requirements of Section 8-405 of the UCC are met (which
generally permit BTF to impose reasonable requirements), BTF shall execute and
upon its request the Trustee shall authenticate and deliver, in exchange for or
in lieu of any such mutilated, destroyed, lost or stolen Note, a replacement
Note; provided, however, that if any such destroyed, lost or stolen Note, but
not a mutilated Note, shall have become or within seven days shall be due and
payable, instead of issuing a replacement Note, BTF may pay such destroyed, lost
or stolen Note when so due or payable without surrender thereof. If, after the
delivery of such replacement Note or payment of a destroyed, lost or stolen Note
pursuant to the proviso to the preceding sentence, a protected purchaser (within
the meaning of Section 8-303 of the UCC) of the original Note in lieu of which
such replacement Note was issued presents for payment such original Note, BTF
and the Trustee shall be entitled to recover such replacement Note (or such
payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a protected purchaser, and shall be entitled
to recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by BTF or the Trustee in connection
therewith.
                    (b) Upon the issuance of any replacement Note under this
Section 2.10, the Registrar, BTF or the Trustee may require the payment by the
Holder of such Note of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other reasonable expenses
(including the reasonable fees and expenses of the Trustee) connected therewith.
                    (c) Every replacement Note issued pursuant to this
Section 2.10 in replacement of any mutilated, destroyed, lost or stolen Note
shall be entitled to all the benefits of this Base Indenture equally and
proportionately with any and all other Notes duly issued hereunder.
                    (d) The provisions of this Section 2.11 are exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen Notes.
                    Section 2.11. Treasury Notes.
                    In determining whether the Noteholders of the required
Invested Amount of Notes have concurred in any direction, waiver or consent,
Notes owned by BTF or any Affiliate of BTF (other than an Affiliate Issuer)
shall be considered as though they are not Outstanding, except that for the
purpose of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes of which a Trust Officer has
received written notice of such ownership shall be so disregarded. Absent
written notice to a Trust Officer of such ownership, the Trustee shall not be
deemed to have knowledge of the identity of the individual owners of the Notes.
                    Section 2.12. Cancellation.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    BTF may at any time deliver to the Trustee for cancellation
any Notes previously authenticated and delivered hereunder which BTF may have
acquired in any manner whatsoever or upon any repayment of the principal amount
in respect of such Notes, and all Notes so delivered shall be promptly cancelled
by the Trustee. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee shall cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation. BTF may not issue new Notes to
replace Notes that it has redeemed or paid or that have been delivered to the
Trustee for cancellation. All cancelled Notes held by the Trustee shall be
disposed of in accordance with the Trustee’s standard disposition procedures
unless BTF shall direct that cancelled Notes be returned to it pursuant to a
Company Order.
                    Section 2.13. Principal and Interest.
                    (a) The principal of each Series of Notes shall be payable
at the times and in the amount set forth in the applicable Series Supplement
and, unless otherwise specified in the related Supplement, in accordance with
Section 6.1.
                    (b) Each Series of Notes shall accrue interest as provided
in the applicable Series Supplement and such interest shall be payable on each
Distribution Date for such Series in accordance with Section 6.1 and the
applicable Series Supplement.
                    (c) Except as provided in the following sentence, the Person
in whose name any Note is registered at the close of business on any Record Date
with respect to a Distribution Date for such Note shall be entitled to receive
the principal and interest payable on such Distribution Date notwithstanding the
cancellation of such Note upon any registration of transfer, exchange or
substitution of such Note subsequent to such Record Date. Any interest payable
at maturity shall be paid to the Person to whom the principal of such Note is
payable.
                    (d) Unless otherwise specified in the Series Supplement, if
BTF defaults in the payment of interest on the Notes of any Series, such
interest, to the extent paid on any date that is more than five (5) Business
Days after the applicable due date, shall, at the option of BTF, cease to be
payable to the Persons who were Noteholders of such Series on the applicable
Record Date and in such case BTF shall pay the defaulted interest in any lawful
manner, plus, to the extent lawful, interest payable on the defaulted interest,
to the Persons who are Noteholders of such Series on a subsequent special record
date which date shall be at least five (5) Business Days prior to the payment
date, at the rate provided in the related Series Supplement and in the Notes of
such Series. BTF shall fix or cause to be fixed each such special record date
and payment date, and at least 15 days before the special record date, BTF (or
the Trustee, in the name of and at the expense of BTF) shall mail to Noteholders
of such Series a notice that states the special record date, the related payment
date and the amount of such interest to be paid.
                    Section 2.14. Tax Treatment.
                    BTF has structured this Base Indenture, the applicable
Series Supplements, and the Notes that have been (or will be) issued with the
intention that the Notes will qualify under applicable tax law as indebtedness
of BTF and any entity acquiring any direct or indirect interest

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



in any Note by acceptance of its Notes agrees to treat the Notes for purposes of
Federal, state and local and income or franchise taxes and any other tax imposed
on or measured by income, as indebtedness of BTF.
ARTICLE 3. SECURITY
                    Section 3.1. Grant of Security Interest.
                    (a) To secure the Note Obligations and to secure compliance
with the provisions of this Base Indenture and any Series Supplement, BTF hereby
pledges, assigns, conveys, delivers, transfers and sets over to the Trustee, for
the benefit of the Noteholders (the “Secured Parties”), and hereby grants to the
Trustee, for the benefit of the Secured Parties, a security interest in, all of
BTF’s right, title and interest in and to all of the following assets, property,
and interests of BTF, whether now owned or at any time hereafter acquired or
created (collectively, the “Collateral”):
               (i) the BTF Lease, including, without limitation, all monies due
and to become due to BTF under or in connection with the BTF Lease, whether
payable as rent, fees, expenses, costs, indemnities, insurance recoveries,
damages for the breach of the BTF Lease or otherwise, all security for amounts
payable thereunder and all rights, remedies, powers, privileges and claims of
BTF against any other party under or with respect to the BTF Lease (whether
arising pursuant to the terms of the BTF Lease or otherwise available to BTF at
law or in equity), the right to enforce the BTF Lease and to give or withhold
any and all consents, requests, notices, directions, approvals, extensions or
waivers under or with respect to the BTF Lease or the obligations of any party
thereunder;
               (ii) all BTF Trucks and all Certificates of Title with respect
thereto;
               (iii) the Administration Agreement, including, without
limitation, all rights, remedies, powers, privileges and claims of BTF against
any other party under or with respect to the Administration Agreement (whether
arising pursuant to the terms of the Administration Agreement or otherwise
available to BTF at law or in equity), and the right to enforce the
Administration Agreement and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
the Administration Agreement or the obligations of any party thereunder;
               (iv) any Nominee Agreement, including, without limitation, all
rights, remedies, powers, privileges and claims of BTF against any other party
under or with respect to such Nominee Agreement (whether arising pursuant to the
terms of the Nominee Agreement or otherwise available to BTF at law or in
equity), and the right to enforce such Nominee Agreement and to give or withhold
any and all consents, requests, notices, directions, approvals, extensions or
waivers under or with respect to such Nominee Agreement or the obligations of
any party thereunder;
               (v) all sale or other proceeds from the disposition of BTF
Trucks, including all monies due in respect of the BTF Trucks, whether payable
as the purchase

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



price of such BTF Trucks or as related fees, expenses, costs, indemnities,
insurance recoveries or otherwise;
               (vi) all payments under insurance policies (whether or not the
Trustee is named as the loss payee thereof) or any warranty payable by reason of
loss or damage to, or otherwise with respect to, any of the BTF Trucks;
               (vii) the Collection Account, all monies on deposit from time to
time in the Collection Account and all proceeds thereof;
               (viii) each Series Account, all monies on deposit from time to
time in such Series Account and all proceeds thereof;
               (ix) all Investment Property;
               (x) all additional property that may from time to time hereafter
(pursuant to the terms of any Series Supplement or otherwise) be subjected to
the grant and pledge hereof by BTF or by anyone on its behalf; and
               (xi) to the extent not otherwise included, all Proceeds,
products, offspring, rents or profits of any and all of the foregoing, including
cash, and all collateral security and guarantees given by any Person with
respect to any of the foregoing.
                    (b) The foregoing grant is made in trust to secure the Note
Obligations and to secure compliance with the provisions of this Base Indenture
and any Series Supplement, all as provided in this Indenture. The Trustee, as
trustee on behalf of the Secured Parties, acknowledges such grant, accepts the
trusts under this Indenture in accordance with the provisions of this Indenture
and subject to Section 10.1 and 10.2, agrees to perform its duties required in
this Indenture to the best of its abilities to the end that the interests of the
Secured Parties may be adequately and effectively protected. The Collateral
shall secure the Notes equally and ratably without prejudice, priority (except,
with respect to any Series of Notes, as otherwise stated in the applicable
Series Supplement) or distinction.
                    Section 3.2. Certain Rights and Obligations of BTF
Unaffected.
                    (a) Notwithstanding the assignment and security interest so
granted to the Trustee on behalf of the Secured Parties, BTF shall nevertheless
be permitted, subject to the Trustee’s right to revoke such permission in the
event of an Amortization Event with respect to any Series of Notes Outstanding
and subject to the provisions of Section 3.3, to give all consents, requests,
notices, directions, approvals, extensions or waivers, if any, which are
required to be given in the normal course of business (which does not include
waivers of default under any of the Collateral Agreements).
                    (b) The assignment of and grant of a security interest in
the Collateral to the Trustee on behalf of the Secured Parties shall not
(i) relieve BTF from the performance of any term, covenant, condition or
agreement on BTF’s part to be performed or observed under or in connection with
any of the Collateral Agreements or (ii) impose any obligation on the Trustee or
any of the Secured Parties to perform or observe any such term, covenant,
condition or

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



agreement on BTF’s part to be so performed or observed or impose any liability
on the Trustee or any of the Secured Parties for any act or omission on the part
of BTF or from any breach of any representation or warranty on the part of BTF.
                    (c) BTF hereby agrees to indemnify and hold harmless the
Trustee and each Noteholder (including, in each case, their respective
directors, officers, employees and agents) from and against any and all losses,
liabilities (including liabilities for penalties), claims, demands, actions,
suits, judgments, reasonable out-of-pocket costs and expenses arising out of or
resulting from the assignment and security interest granted hereby, whether
arising by virtue of any act or omission on the part of BTF or otherwise,
including, without limitation, the reasonable out-of-pocket costs, expenses, and
disbursements (including reasonable attorneys’ fees and expenses) incurred by
the Trustee and any of the Noteholders in enforcing this Indenture or preserving
any of their respective rights to, or realizing upon, any of the Collateral;
provided, however, the foregoing indemnification shall not extend to any action
by the Trustee or a Noteholder which constitutes gross negligence or willful
misconduct by the Trustee, such Noteholder or any other indemnified person
hereunder. The indemnification provided for in this Section 3.2 shall survive
the removal of, or a resignation by, such Person as Trustee as well as the
termination of this Base Indenture or any Series Supplement.
                    Section 3.3. Performance of Collateral Agreements.
                    Upon the occurrence of a default or breach by any Person
party to a Collateral Agreement, promptly following a request from the Trustee
to do so and at BTF’s expense, BTF agrees to take all such lawful action as
permitted under this Indenture as the Trustee may request to compel or secure
the performance and observance by BTF, the Nominee Lienholder, the
Administrator, the Lessee, the Guarantor or any other party to any of the
Collateral Agreements of its obligations to BTF, and to exercise any and all
rights, remedies, powers and privileges lawfully available to BTF to the extent
and in the manner directed by the Trustee, including, without limitation, the
transmission of notices of default and the institution of legal or
administrative actions or proceedings to compel or secure performance by BTF,
the Nominee Lienholder, the Administrator, the Lessee or the Guarantor (or such
other party to any of the Collateral Agreements) of their respective obligations
thereunder. If (i) BTF shall have failed, within 30 days of receiving the
direction of the Trustee to take commercially reasonable action to accomplish
such directions of the Trustee, (ii) BTF refuses to take any such action or
(iii) the Trustee reasonably determines that such action must be taken
immediately, in any such case the Trustee may take, at the expense of BTF, such
previously directed action and any related action permitted under this Indenture
which the Trustee thereafter determines is appropriate (without the need under
this provision or any other provision under this Indenture to direct BTF to take
such action), on behalf of BTF and the Secured Parties.
                    Section 3.4. Release of Collateral.
                    (a) The Trustee shall, when required by the provisions of
this Indenture and at BTF’s reasonable request, execute instruments provided to
it to release property from the lien of this Indenture, or convey the Trustee’s
interest in the same, in a manner and under circumstances that are not
inconsistent with the provisions of this Indenture. No party relying upon an
instrument executed by the Trustee as provided in this Section 3.4 shall be
bound to ascertain the

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any moneys.
                    (b) From and after the earlier of (i) the date of the
deposit of the Disposition Proceeds of a BTF Truck by or on behalf of BTF into
the Collection Account and (ii) in the case of a Casualty, the date the related
Casualty Payment is deposited into the Collection Account, such BTF Truck and
the related Certificate of Title shall automatically be released from the lien
of this Base Indenture.
                    (c) The Trustee shall, at such time as there is no Note
Outstanding, release any remaining portion of the Collateral from the lien of
this Indenture and release to BTF any funds then on deposit in the Collection
Account and any Series Accounts. The Trustee shall release property from the
lien of this Indenture pursuant to this Section 3.4(c) only upon receipt of a
Company Order accompanied by an Officer’s Certificate and an Opinion of Counsel
meeting the applicable requirements of Section 13.3.
                    Section 3.5. Opinions of Counsel.
                    The Trustee shall receive at least seven days’ notice when
requested by BTF to take any action pursuant to Section 3.4(a), accompanied by
copies of any instruments involved, and the Trustee may also require as a
condition of such action, an Opinion of Counsel, in form and substance
reasonably satisfactory to the Trustee, stating the legal effect of any such
action, outlining the steps required to complete the same, and concluding that
all such action will not materially and adversely impair the security for the
Notes or the rights of the Noteholders; provided, however that such Opinion of
Counsel shall not be required to express an opinion as to the fair value of the
Collateral. Counsel rendering any such opinion may rely, without independent
investigation, on the accuracy and validity of any certificate or other
instrument delivered to the Trustee in connection with any such action.
                    Section 3.6. Stamp, Other Similar Taxes and Filing Fees.
                    BTF shall indemnify and hold harmless the Trustee and each
Noteholder from any present or future claim for liability for any stamp or other
similar tax and any penalties or interest with respect thereto, that may be
assessed, levied or collected by any jurisdiction in connection with this
Indenture or any Collateral. BTF shall pay, or reimburse the Trustee for, any
and all amounts in respect of, all search, filing, recording and registration
fees, taxes, excise taxes and other similar imposts that may be payable or
determined to be payable in respect of the execution, delivery, performance
and/or enforcement of this Indenture.
                    [THE REMAINDER OF ARTICLE 3, INCLUDING ANY ADDITIONAL
COLLATERAL WITH RESPECT TO A SERIES, MAY BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SUCH SERIES]
ARTICLE 4. REPORTS
                    Section 4.1. Reports and Instructions to Trustee.

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (a) Daily Reports. On each Business Day commencing on the
Initial Closing Date, BTF shall prepare and maintain, or cause to be prepared
and maintained, at the office of BTF, a record (each, a “Daily Report”) setting
forth the aggregate of the amounts deposited in the Collection Account on the
immediately preceding Business Day, which shall consist of: (A) the aggregate
amount of proceeds received with respect to the sale of BTF Trucks and deposited
in the Collection Account, (B) the aggregate amount of other Collections
deposited in the Collection Account, and (C) the aggregate amount of withdrawals
made from the Collection Account to pay the Initial Acquisition Cost of Trucks
or maintenance and other administrative expenses in respect of BTF Trucks. BTF
shall deliver a copy of the Daily Report for each Business Day to the Trustee.
                    (b) Reports and Certificates. Promptly following delivery to
BTF, BTF shall forward to the Trustee copies of all reports, certificates,
information or other materials delivered to BTF pursuant to the BTF Lease.
                    (c) Monthly Certificate. On each Determination Date, BTF
shall furnish to the Trustee and the Paying Agent a certificate substantially in
the form of Exhibit A (each a “Monthly Certificate”).
                    (d) Monthly Noteholders’ Statement. On or before each
Distribution Date, BTF shall furnish to the Paying Agent a Monthly Noteholders’
Statement with respect to each Series of Notes substantially in the form, or as
otherwise provided, in the applicable Series Supplement.
                    (e) Monthly Collateral Certificate. On or before each
Distribution Date, BTF shall furnish to the Trustee an Officer’s Certificate of
BTF to the effect that, except as stated therein, (i) the BTF Trucks and all
other Collateral is free and clear of all Liens, other than Permitted Liens, and
(ii) a schedule describing all of the vicarious liability claims then
outstanding against BTF.
                    (f) Quarterly Compliance Certificates. On the Distribution
Date in each of March, June, September and December, commencing in June 2006,
BTF shall deliver to the Trustee an Officer’s Certificate of BTF to the effect
that, except as provided in a notice delivered pursuant to Section 8.9, no
Amortization Event or Potential Amortization Event with respect to any Series of
Notes Outstanding has occurred or is continuing and no Lease Event of Default or
Potential Lease Event of Default has occurred or is continuing.
                    (g) Additional Information. From time to time such
additional information regarding the financial position, results of operations
or business of the Lessee, the Guarantor, the Administrator, or BTF as the
Trustee may reasonably request to the extent that such information is available
to BTF pursuant to the Related Documents.
                    (h) Instructions as to Withdrawals and Payments. BTF will
furnish, or cause to be furnished, to the Trustee or the Paying Agent, as
applicable, written instructions to make withdrawals and payments from the
Collection Account and any other accounts specified in a Series Supplement and
to make drawings under any Enhancement as contemplated herein and in

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



any Series Supplement. The Trustee and the Paying Agent shall promptly follow
any such written instructions.
                    Section 4.2. Reports to Noteholders.
                    (a) Distribution of Monthly Noteholders’ Statement. On each
Distribution Date, the Paying Agent shall forward to each Noteholder of record
as of the immediately preceding Record Date of each Series of Notes Outstanding
the Monthly Noteholders’ Statement with respect to such Series.
                    (b) Annual Noteholders’ Tax Statement. Unless otherwise
specified in the applicable Series Supplement, on or before January 31 of each
calendar year, beginning with calendar year 2007, the Paying Agent shall furnish
to each Person who at any time during the preceding calendar year was a
Noteholder a statement prepared by BTF containing the information which is
required to be contained in the Monthly Noteholders’ Statements with respect to
each Series of Notes aggregated for such calendar year or the applicable portion
thereof during which such Person was a Noteholder, together with such other
customary information (consistent with the treatment of the Notes as debt) as
BTF deems necessary or desirable to enable the Noteholders to prepare their tax
returns (each such statement, an “Annual Noteholders’ Tax Statement”). Such
obligations of BTF to prepare and the Paying Agent to distribute the Annual
Noteholders’ Tax Statement shall be deemed to have been satisfied to the extent
that substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Code as may be in effect from time to time.
                    Section 4.3. Rule 144A Information.
                    For so long as any of the Notes remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, BTF covenants and agrees that it shall, during any period in
which it is not subject to Section 13 or 15(d) under the Exchange Act, make
available to any Noteholder and to any prospective purchaser of Notes designated
by such Noteholder, upon the request of such Noteholder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the conditions set forth in Rule 144A(d)(4) under the
Securities Act.
                    Section 4.4. Administrator.
                    Pursuant to the Administration Agreement, the Administrator
has agreed to provide certain reports, instructions and other services on behalf
of BTF. The Noteholders by their acceptance of the Notes consent to the
provision of such reports by the Administrator in lieu of BTF.
[ANY ADDITIONAL REPORTING REQUIREMENTS WITH RESPECT TO A SERIES OF NOTES MAY BE
SPECIFIED IN ANY SERIES SUPPLEMENT WITH RESPECT TO SUCH SERIES OF NOTES.]

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS
                    Section 5.1. Collection Account.
                    (a) Establishment of Collection Account. On or prior to the
Initial Closing Date, BTF, the Collection Account Securities Intermediary and
the Trustee shall have entered into the Collection Account Control Agreement
pursuant to which the Collection Account shall be established and maintained for
the benefit of the Noteholders. If at any time a Trust Officer obtains knowledge
that the Collection Account is no longer an Eligible Account, the Trustee shall,
within ten (10) Business Days of obtaining such knowledge, cause the Collection
Account to be moved to a Qualified Institution or a Qualified Trust Institution
and cause the depositary maintaining the new Collection Account to assume the
obligations of the existing Collection Account Securities Intermediary under the
Collection Account Control Agreement. Initially, the Collection Account will be
established with the Trustee.
                    (b) Administration of the Collection Account. All amounts
held in the Collection Account shall be invested in Permitted Investments in
accordance with the Collection Account Control Agreement at the written
direction of BTF. Investments of funds on deposit in administrative sub-accounts
of the Collection Account established in respect of a particular Series of Notes
shall be required to mature on or before the dates specified in the applicable
Series Supplement. In the absence of written investment instructions hereunder,
funds on deposit in the Collection Account shall remain uninvested. BTF shall
not direct the disposal of any Permitted Investments prior to the maturity
thereof to the extent such disposal would result in a loss of the initial
purchase price of such Permitted Investment.
                    (c) Earnings from Collection Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Collection Account shall be deemed to be available and on deposit for
distribution.
                    (d) Establishment of Series Accounts. To the extent
specified in the Series Supplement with respect to any Series of Notes, the
Trustee may establish and maintain one or more Series Accounts and/or
administrative sub-accounts of the Collection Account to facilitate the proper
allocation of Collections in accordance with the terms of such
Series Supplement.
                    (e) Trustee Accounts as Securities Accounts. Each of BTF and
the Trustee on behalf of the secured parties hereunder and as Securities
Intermediary acknowledges and agrees that all of the accounts established under
Article 4 of this Base Indenture and under any Series Supplement (all such
accounts and any accounts established by the Trustee or BTF under any future
Series Supplements, the “Issuer Accounts”) are intended to be, and the Trustee
agrees to establish such accounts as, “securities accounts” (as defined in
Section 8-501 of the New York UCC). The Trustee represents and warrants that it
is a “securities intermediary” (as defined in Section 8-102 of the New York UCC)
and a “bank” (as defined in Section 9-102 of the New York UCC) (the Trustee in
such capacities is referred to herein as the “Securities Intermediary”). The
Securities Intermediary has, at the time of execution and delivery of the Base
Indenture, entered into a Control Agreement with respect to each existing Issuer
Account and will, unless otherwise provided in the Supplement for a new Series
of Notes, execute and deliver a Control

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Agreement with respect to any Issuer Accounts hereinafter created pursuant to a
Supplement for a Series of Notes or any other Related Document.
                    Section 5.2. Collections and Allocations.
                    (a) Collections in General. Until this Base Indenture is
terminated pursuant to Section 11.1, BTF shall, and the Trustee is authorized
to, cause all Collections due and to become due to BTF or the Trustee, as the
case may be, to be deposited in the following manner:
               (i) all amounts representing the proceeds from sales of BTF
Trucks by BTF, the Lessee or the Administrator to third parties to be deposited
by BTF, the Lessee or the Administrator within two Business Days of its receipt
into the Collection Account;
               (ii) all amounts payable to BTF pursuant to the BTF Lease shall
be paid directly to the Trustee for deposit into the Collection Account;
               (iii) all amounts due from any other source in respect of the
Collateral (other than insurance proceeds and warranty payments in respect of
BTF Trucks) to be paid either (a) directly into the Collection Account at such
times as such amounts are due or (b) by the Administrator or the Lessee into the
Collection Account within two Business Days of its receipt thereof (and, in each
case, BTF represents to the Secured Parties that it has instructed the
Administrator, the Lessee and any other source of Collections, as applicable, to
so remit such amounts).
                    All amounts on deposit in the Collection Account shall be
allocated and distributed as provided herein and as supplemented by the
Series Supplement for each outstanding Series of Notes.
                    Upon the occurrence and during the continuance of an
Amortization Event or Potential Amortization Event with respect to any Series of
Notes Outstanding, insurance proceeds and warranty payments will be deposited in
the Collection Account within two Business Days of their receipt by BTF, the
Lessee or the Administrator; provided, however, upon the delivery of an
Officer’s Certificate of the Administrator to the Trustee (upon which it may
conclusively rely) certifying (i) that an BTF Truck for which insurance proceeds
or warranty payments, as the case may be, have been received in the Collection
Account has been repaired and (ii) as to the dollar amount of such repairs, the
Trustee shall release to BTF insurance proceeds or warranty payments, as the
case may be, in such dollar amount (to the extent not previously applied
hereunder). BTF agrees that if any such monies, instruments, cash or other
proceeds shall be received by BTF in an account other than the Collection
Account or in any other manner, such monies, instruments, cash and other
proceeds will not be commingled by BTF with any of its other funds or property,
if any, but will be held separate and apart therefrom and shall be held in trust
by BTF for, and immediately paid over to, but in any event within two Business
Days from receipt, the Trustee, with any necessary endorsement. BTF shall ensure
that all funds to be deposited in the Collection Account are paid to the Trustee
by wire transfer. All monies, instruments, cash and other proceeds received by
the Trustee pursuant to this Indenture shall be immediately deposited in the
Collection Account and shall be applied as provided in this Article 5.

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (b) Allocations for Noteholders. On each day on which
Collections are deposited into the Collection Account, BTF shall allocate
Collections deposited into the Collection Account in accordance with this
Article 5 and shall instruct the Trustee to withdraw the required amounts from
the Collection Account and make the required deposits in any Series Account in
accordance with this Article 5, as modified by any Series Supplement. BTF shall
make such deposits or payments on the date indicated therein in immediately
available funds or as otherwise provided in the applicable Series Supplement.
                    (c) Unallocated Principal Collections. If, after giving
effect to Section 5.2(b), Principal Collections allocated to any Series on any
Distribution Date are in excess of the amount required to be paid in respect of
such Series on such Distribution Date, then any such excess Principal
Collections shall be allocated to BTF or such other party as may be entitled
thereto as set forth in any Series Supplement.
                    Section 5.3. Determination of Monthly Interest.
                    Monthly payments of interest on each Series of Notes shall
be determined, allocated and distributed in accordance with the procedures set
forth in the applicable Series Supplement.
                    Section 5.4. Determination of Monthly Principal.
                    Monthly payments of principal of each Series of Notes shall
be determined, allocated and distributed in accordance with the procedures set
forth in the applicable Series Supplement. However, all principal of or interest
on any Series of Notes shall be due and payable no later than the
Series Termination Date with respect to such Series.
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND MAY BE SPECIFIED IN ANY SERIES
SUPPLEMENT WITH RESPECT TO ANY SERIES OF NOTES.]
ARTICLE 6. DISTRIBUTIONS
                    Section 6.1. Distributions in General.
                    (a) Notwithstanding any provision hereof or of any
Series Supplement, prior to depositing any amounts on deposit in the Collection
Account into any Distribution Account, all amounts due and payable to the
Trustee pursuant to Section 10.5 and under the Nominee Agreement (including all
costs and expenses incurred by the Trustee related to the disposition of any
Collateral), to the extent not already paid by BTF, shall be withdrawn from the
Collection Account and paid to the Trustee. Unless otherwise specified in the
applicable Series Supplement, on each Distribution Date with respect to each
Outstanding Series, after payment of the amounts described in the preceding
sentence, (i) the Paying Agent shall deposit (in accordance with the Monthly
Certificate delivered to the Trustee) in the Distribution Account for each such
Series the amounts on deposit in the Collection Account allocable to Noteholders
of such Series as interest and principal, and (ii) to the extent provided for in
the applicable Series Supplement, the Trustee shall deposit in the Distribution
Account for each such Series the amount of Enhancement for such Series drawn in
connection with such Distribution Date.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (b) Unless otherwise specified in the applicable
Series Supplement, on each Distribution Date, the Paying Agent shall pay to the
Noteholders of each Series of record on the preceding Record Date the amounts
payable thereto hereunder by check mailed first-class postage prepaid to such
Noteholder at the address for such Noteholder appearing in the Note Register;
provided, however, that, the final principal payment due on a Note shall only be
paid to the Noteholder of a Note on due presentment of such Note for
cancellation in accordance with the provisions of the Note.
                    (c) Unless otherwise specified in the applicable
Series Supplement (i) all distributions to Noteholders of all Classes within a
Series of Notes will have the same priority and (ii) in the event that on any
date of determination the amount available to make payments to the Noteholders
of a Series is not sufficient to pay all sums required to be paid to such
Noteholders on such date, then each Class of Noteholders will receive its
ratable share (based upon the aggregate amount due to such Class of Noteholders)
of the aggregate amount available to be distributed in respect of the Notes of
such Series.
ARTICLE 7. REPRESENTATIONS AND WARRANTIES
                    BTF hereby represents and warrants, for the benefit of the
Trustee and the Secured Parties, as follows as of each Series Closing Date:
                    Section 7.1. Existence and Power.
                    BTF (a) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(b) is duly qualified to do business as a foreign company and in good standing
under the laws of each jurisdiction where the character of its property, the
nature of its business or the performance of its obligations make such
qualification necessary, and (c) has all company powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and for purposes of the transactions contemplated by
this Base Indenture and the other Related Documents.
                    Section 7.2. Company and Governmental Authorization.
                    The execution, delivery and performance by BTF of this Base
Indenture, each Series Supplement and the other Related Documents to which it is
a party (a) is within BTF’s company power and has been duly authorized by all
necessary company action, (b) requires no action by or in respect of, or filing
with, any Governmental Authority which has not been obtained and (c) does not
contravene, or constitute a default under, any Requirements of Law with respect
to BTF or any Contractual Obligation with respect to BTF or any of its assets or
result in the creation or imposition of any Lien on any property of BTF, except
for Liens created by this Indenture or the other Related Documents. This Base
Indenture, each Series Supplement, and each of the other Related Documents to
which BTF is a party has been executed and delivered by a duly authorized
officer of BTF.
                    Section 7.3. No Consent.

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    No consent, action by or in respect of, approval or other
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person is required for the valid execution and delivery by
BTF of this Base Indenture, any Series Supplement or any Related Document or for
the performance of any of BTF’s obligations hereunder or thereunder other than
such consents, approvals, authorizations, registrations, declarations or filings
as shall have been obtained by BTF prior to the Initial Closing Date or as
contemplated in Section 7.14.
                    Section 7.4. Binding Effect.
                    This Base Indenture, each Series Supplement, and each other
Related Document is a legal, valid and binding obligation of BTF enforceable
against BTF in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing).
                    Section 7.5. Financial Information; Financial Condition.
                    All balance sheets, all statements of operations, of
members’ equity and of cash flow, and other financial data (other than
projections) which have been or shall hereafter be furnished by BTF to the
Trustee and any Noteholder have been and will be prepared in accordance with
GAAP (to the extent applicable) and do and will present fairly the financial
condition of the entities involved as of the dates thereof and the results of
their operations for the periods covered thereby, subject, in the case of all
unaudited statements, to normal year-end adjustments and lack of footnotes and
presentation items.
                    Section 7.6. Litigation.
                    There is no action, suit or proceeding pending against or,
to the knowledge of BTF, threatened against or affecting BTF before any court or
arbitrator or any Governmental Authority with respect to which there is a
reasonable possibility of an adverse decision that would materially adversely
affect the financial position, results of operations, business, properties,
performance, prospects or condition (financial or otherwise) of BTF or which in
any manner draws into question the validity or enforceability of this Base
Indenture, any Series Supplement or any other Related Document or the ability of
BTF to perform its obligations hereunder or thereunder.
                    Section 7.7. No ERISA Plan.
                    BTF has not established and does not maintain or contribute
to any Pension Plan that is covered by Title IV of ERISA.
                    Section 7.8. Tax Filings and Expenses.
                    BTF has filed all federal, state and local tax returns and
all other tax returns which, to the knowledge of BTF, are required to be filed
(whether informational returns or not), and has paid all taxes due, if any,
pursuant to said returns or pursuant to any assessment received

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



by BTF, except such taxes, if any, as are being contested in good faith and for
which adequate reserves have been set aside on its books. BTF has paid all fees
and expenses required to be paid by it in connection with the conduct of its
business, the maintenance of its existence and its qualification as a foreign
limited liability company authorized to do business in each State in which it is
required to so qualify, except to the extent that the failure to pay such fees
and expenses is not reasonably likely to result in a Material Adverse Effect.
                    Section 7.9. Disclosure.
                    All certificates, reports, statements, documents and other
information furnished to the Trustee or any Noteholder by or on behalf of BTF
pursuant to any provision of this Indenture or any Related Document, or in
connection with or pursuant to any amendment or modification of, or waiver
under, this Indenture or any Related Document, shall, at the time the same are
so furnished, be complete and correct to the extent necessary to give the
Trustee or such Noteholder true and accurate knowledge of the subject matter
thereof in all material respects, and the furnishing of the same to the Trustee
or such Noteholder shall constitute a representation and warranty by BTF made on
the date the same are furnished to the Trustee or to such Noteholder to the
effect specified herein.
                    Section 7.10. Investment Company Act.
                    BTF is not, and is not controlled by, an “investment
company” within the meaning of, and is not required to register as an
“investment company” under, the Investment Company Act.
                    Section 7.11. Regulations T, U and X.
                    The proceeds of the Notes will not be used to purchase or
carry any “margin stock” (as defined or used in the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof). BTF is not engaged in the business of extending credit for the purpose
of purchasing or carrying any margin stock.
                    Section 7.12. Solvency.
                    Both before and after giving effect to the transactions
contemplated by this Base Indenture, each Series Supplement, and the other
Related Documents, BTF is solvent within the meaning of the Bankruptcy Code and
BTF is not the subject of any voluntary or involuntary case or proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy or insolvency law and no Event of Bankruptcy has
occurred with respect to BTF.
                    Section 7.13. Ownership of Membership Interests; Subsidiary.
                    All of the issued and outstanding shares of membership
interests of BTF are owned by BRAC, all membership interests have been validly
issued, are fully paid and non-assessable and are owned of record by BRAC, free
and clear of all Liens other than Permitted Liens. BTF has no subsidiaries and
owns no capital stock of, or other equity interest in, any other Person.

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    Section 7.14. Security Interests.
                    (a) All action necessary (including the filing of UCC-1
financing statements necessary to perfect the Trustee’s security interest in the
Collateral for the benefit of the Secured Parties (in each case, now in
existence and hereafter acquired)), has been or will be duly and effectively
taken on or prior to the date of the issuance of the first Series of Notes.
                    (b) BTF owns and has good and marketable title to the
Collateral, free and clear of all Liens other than Permitted Liens. BTF’s rights
under the Collateral Agreements constitute general intangibles under the
applicable UCC. This Base Indenture constitutes a valid and continuing Lien on
the Collateral in favor of the Trustee on behalf of the Secured Parties, which
Lien on the Collateral has been perfected and is prior to all other Liens (other
than Permitted Liens), enforceable as such as against creditors of and
purchasers from BTF in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing. BTF has
received all consents and approvals required by the terms of the Collateral to
the pledge of the Collateral to the Trustee.
                    (c) Other than the security interest granted to the Trustee
hereunder, BTF has not pledged, assigned, sold or granted a security interest in
the Collateral. All action necessary (including the filing of UCC-1 financing
statements and the notation on the Certificates of Title for all BTF Trucks of
the Trustee’s Lien (or, if applicable, the Lien of a Nominee Lienholder on
behalf of the Trustee), for the benefit of the Secured Parties) to protect and
perfect the Trustee’s security interest in the Collateral has been duly and
effectively taken. No security agreement, financing statement, equivalent
security or lien instrument or continuation statement listing BTF as debtor
covering all or any part of the Collateral is on file or of record in any
jurisdiction, except such as may have been filed, recorded or made by BTF in
favor of the Trustee on behalf of the Secured Parties in connection with this
Indenture, and BTF has not authorized any such filing.
                    (d) BTF’s legal name is Budget Truck Funding, LLC and its
location within the meaning of Section 9-307 of the applicable UCC is the State
of Delaware.
                    (e) All authorizations in this Base Indenture for the
Trustee to endorse checks, instruments and securities and to execute financing
statements, continuation statements, security agreements, Certificates of Title,
and other instruments with respect to the Collateral are powers coupled with an
interest and are irrevocable for so long as the Indenture is in effect.
                    (f) No other liens, other than the lien in favor of the
Trustee for the benefit of the Secured Parties, are noted on any Certificates of
Title issued for the BTF Trucks.
                    (g) No Person acquired an interest in any BTF Truck or in
any funds used to acquire such interest by reason of fraud, theft, forgery,
negligence or administrative error by any Person.
                    Section 7.15. Related Documents.

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    The Collateral Agreements are in full force and effect.
There are no outstanding Administrator Defaults or Lease Events of Default nor
have events occurred which, with the giving of notice, the passage of time or
both, would constitute an Administrator Default or a Lease Event of Default.
                    Section 7.16. Non-Existence of Other Agreements.
                    Other than as permitted by Section 8.23, (i) BTF is not a
party to any contract or agreement of any kind or nature and (ii) BTF is not
subject to any obligations or liabilities of any kind or nature in favor of any
third party, including, without limitation, Contingent Obligations. BTF has not
engaged in any activities since its incorporation (other than those incidental
to its incorporation, the authorization and the issue of the initial Series of
Notes, the execution of the Related Documents to which it is a party and the
performance of the activities referred to in or contemplated by such
agreements).
                    Section 7.17. Compliance with Contractual Obligations and
Laws.
                    BTF is not (i) in violation of its certificate of
incorporation or by-laws; (ii) in violation of any Requirement of Law with
respect to BTF; (iii) in violation of any Contractual Obligation with respect to
BTF.
                    Section 7.18. Other Representations.
                    All representations and warranties of BTF made in each
Related Document to which it is a party are true and correct and are repeated
herein as though fully set forth herein.
[ANY ADDITIONAL REPRESENTATIONS AND WARRANTIES WITH RESPECT TO A SERIES OF NOTES
MAY BE SPECIFIED IN ANY SERIES SUPPLEMENT WITH RESPECT TO SUCH SERIES OF NOTES]
ARTICLE 8. COVENANTS
                    Section 8.1. Payment of Notes.
                    BTF shall pay the principal of (and premium, if any) and
interest on the Notes when due pursuant to the provisions of this Base Indenture
and any applicable Series Supplement. Principal and interest shall be considered
paid on the date due if the Paying Agent holds on that date money designated for
and sufficient to pay all principal and interest then due.
                    Section 8.2. Maintenance of Office or Agency.
                    BTF will maintain an office or agency (which may be an
office of the Trustee, the Registrar or co-registrar) where Notes may be
surrendered for registration of transfer or exchange, where notices and demands
to or upon BTF in respect of the Notes and Indenture may be served, and where,
at any time when BTF is obligated to make a payment of principal of, and
premium, if any, upon, the Notes, the Notes may be surrendered for payment. BTF
will give prompt written notice to the Trustee of the location, and any change
in the location, of such office or agency. If at any time BTF shall fail to
maintain any such required office or agency or

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office.
                    BTF may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations. BTF will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
                    BTF hereby designates the Corporate Trust Office as one such
office or agency of BTF in accordance with this Section 8.2.
                    Section 8.3. Payment of Obligations.
                    BTF will pay and discharge, at or before maturity, all of
its respective material obligations and liabilities, including, without
limitation, tax liabilities and other governmental claims, except where the same
may be contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, reserves as appropriate for the accrual of any of the
same.
                    Section 8.4. Maintenance of Property.
                    BTF will keep, or will cause to be kept, all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted; provided, however, that nothing in this Section 8.4 shall
require BTF to maintain, or to make renewals, replacements, additions,
betterments or improvements of or to, any tangible property, if such property,
in the reasonable opinion of BTF, is obsolete or surplus or unfit for use and
cannot be used advantageously in the conduct of the business of BTF.
                    Section 8.5. Conduct of Business and Maintenance of
Existence.
                    BTF will do and cause to be done at all times all things
necessary to maintain and preserve its existence as a corporation validly
existing, and in good standing under the laws of the State of Delaware and duly
qualified as a foreign corporation licensed under the laws of each state in
which the failure to so qualify would have a Material Adverse Effect.
                    Section 8.6. Compliance with Laws.
                    BTF will comply in all respects with all Requirements of Law
with respect to BTF and all applicable laws, ordinances, rules, regulations, and
requirements of Governmental Authorities (including, without limitation, ERISA
and the rules and regulations thereunder) except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
where such noncompliance would not materially and adversely affect the financial
position, results of operations, business, properties, performance, prospects or
condition (financial or otherwise) of BTF or the ability of BTF to perform its
obligations under this Base Indenture, each Series Supplement, or under any
other Related Document to which it is a party; provided, however, such
noncompliance will not result in a Lien (other than a Permitted Lien) on any of
the Collateral.

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    Section 8.7. Inspection of Property, Books and Records.
                    BTF will keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions,
business and activities in accordance with GAAP. BTF will permit the Trustee to
visit and inspect any of its properties, to examine and make abstracts from any
of its books and records and to discuss its affairs, finances and accounts with
its officers, directors, employees and independent certified public accountants,
all at such reasonable times upon reasonable notice and as often as may
reasonably be requested.
                    Section 8.8. Compliance with the Collateral Agreements.
                    (a) BTF will perform and comply with each and every
obligation, covenant and agreement required to be performed or observed by it in
or pursuant to this Indenture and each other Related Document to which it is a
party. BTF will not take any action which would permit the Lessee, the
Guarantor, the Nominee Lienholder, the Administrator or any other Person to have
the right to refuse to perform any of its respective obligations under any of
the Collateral Agreements or any other instrument or agreement included in the
Collateral or that would result in the amendment, hypothecation, subordination,
termination or discharge of, or impair the validity or effectiveness of, any
Collateral Agreement or any such instrument or agreement.
                    (b) Except as otherwise provided in Section 3.2(a) and
Section 9.2, BTF agrees that it will not, without the prior written consent of
the Trustee acting at the direction of the Requisite Investors, exercise any
right, remedy, power or privilege available to it with respect to any obligor
under a Collateral Agreement or under any instrument or agreement included in
the Collateral, take any action to compel or secure performance or observance by
any such obligor of its obligations to BTF or give any consent, request, notice,
direction, approval, extension or waiver with respect to any such obligor. BTF
agrees that it will not, without the prior written consent of the Trustee,
acting at the direction of the Requisite Investors, amend, modify, waive,
supplement, terminate or surrender, or agree to any amendment, modification,
supplement, termination, waiver or surrender of, the terms of any of the Related
Documents. Upon the occurrence of an Administrator Default, BTF will not,
without the prior written consent of the Trustee acting at the direction of the
Requisite Investors, terminate the Administrator and appoint a successor
Administrator in accordance with the Administration Agreement, and will
terminate the Administrator and appoint a successor Administrator in accordance
with the Administration Agreement if and when so directed by the Trustee acting
at the direction of the Requisite Investors.
                    Section 8.9. Notice of Defaults.
                    Promptly upon becoming aware of (i) any Potential
Amortization Event or Amortization Event with respect to any Series of Notes
Outstanding, any Potential Lease Event of Default, any Lease Event of Default or
any Administrator Default or (ii) any default under any other Collateral
Agreement, BTF shall give the Trustee notice thereof, together with an Officer’s
Certificate of BTF setting forth the details thereof and any action with respect
thereto taken or contemplated to be taken by BTF.
                    Section 8.10. Notice of Material Proceedings.

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    Promptly upon becoming aware thereof, BTF shall give the
Trustee written notice of the commencement or existence of any proceeding by or
before any Governmental Authority against or affecting BTF which is reasonably
likely to have a material adverse effect on the financial position, results of
operations, business, properties, performance, prospects or condition (financial
or otherwise) of BTF or the ability of BTF to perform its obligations under this
Indenture or under any other Related Document to which it is a party.
                    Section 8.11. Further Requests.
                    BTF will promptly furnish to the Trustee such other
information as, and in such form as, the Trustee may reasonably request in
connection with the transactions contemplated hereby or by any
Series Supplement.
                    Section 8.12. Further Assurances.
                    (a) BTF shall from time to time, and at its own expense, do
such further acts and things, and promptly execute and deliver to the Trustee
such additional assignments, agreements, powers and instruments, as are
necessary or desirable (including as may be reasonably requested by the Trustee
or the Administrator) to maintain the security interest of the Trustee in the
Collateral on behalf of the Secured Parties as a perfected security interest
subject to no prior Liens (other than Permitted Liens), to carry into effect the
purposes of this Indenture or the other Related Documents or to better assure
and confirm unto the Trustee or the Noteholders their rights, powers and
remedies hereunder including, without limitation, the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the liens and security interests granted hereby. Without limiting the
generality of the foregoing provisions of this Section 8.12(a), BTF shall take
all actions that are required to maintain the security interest of the Trustee
in the Collateral as a perfected security interest subject to no prior Liens
(other than Permitted Liens) or to enable the Trustee or the Administrator to
exercise and enforce its rights and remedies hereunder or under any
Series Supplement with respect to any Collateral, including, without limitation
(i) filing all UCC financing statements, continuation statements and amendments
thereto necessary to achieve the foregoing, (ii) causing the Lien of the Trustee
or the Nominee Lienholder to be noted on all Certificates of Title and
(iii) causing the Administrator or its agent, as agent for the Trustee, to
maintain possession of the Certificates of Title for the BTF Trucks for the
benefit of the Trustee pursuant to Section 2(b) of the Administration Agreement.
BTF shall designate all accounts as “securities accounts” within the meaning of
Section 8-501 of the New York UCC, and execute and deliver a Control Agreement
with respect to each such account. If BTF fails to perform any of its agreements
or obligations under this Section 8.12(a), the Trustee shall, at the direction
of the Required Noteholders of any Series of Notes, itself perform such
agreement or obligation, and the expenses of the Trustee incurred in connection
therewith shall be payable by BTF upon the Trustee’s demand therefor. The
Trustee is hereby authorized, but shall have no obligation, to execute and file
any financing statements, continuation statements or other instruments necessary
or appropriate to perfect or maintain the perfection of the Trustee’s security
interest in the Collateral.
                    (b) If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note, chattel
paper or other instrument, such

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



note, chattel paper or instrument shall be deemed to be held in trust and
immediately pledged and physically delivered to the Trustee hereunder, and
shall, subject to the rights of any Person in whose favor a prior Lien has been
perfected, be duly endorsed in a manner satisfactory to the Trustee and
delivered to the Trustee promptly.
                    (c) BTF will warrant and defend the Trustee’s right, title
and interest in and to the Collateral and the income, distributions and proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever.
                    (d) On or before May 11th of each calendar year, commencing
with May 11, 2007, BTF shall furnish to the Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Indenture,
any indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as are necessary to maintain the perfection of the lien and security
interest created by this Indenture in the Collateral and reciting the details of
such action or stating that in the opinion of such counsel no such action is
necessary to maintain the perfection of such lien and security interest. Such
Opinion of Counsel shall also describe the recording, filing, re-recording and
refiling of this Indenture, any indentures supplemental hereto and any other
requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the perfection of the lien and security interest of this Indenture
in the Collateral until May 11th in the following calendar year.
                    (e) BTF shall cause the Trustee to hold in the State of New
York the original chattel paper BTF Lease and, unless otherwise agreed to in a
Series Supplement for a Series of Notes, any other Collateral that may be
perfected by possession in the State of New York under the New York UCC.
                    Section 8.13. Liens.
                    BTF will not create, incur, assume or permit to exist any
Lien upon any of its property (including the Collateral), other than (i) Liens
in favor of the Nominee Lienholder and other Liens in favor of the Trustee for
the benefit of the Secured Parties and (ii) other Permitted Liens.
                    Section 8.14. Other Indebtedness.
                    BTF will not create, assume, incur, suffer to exist or
otherwise become or remain liable in respect of any Indebtedness other than
Indebtedness hereunder or under any other Related Document.
                    Section 8.15. No ERISA Plan.
                    BTF shall not establish or maintain or contribute to any
Pension Plan that is covered by Title IV of ERISA.
                    Section 8.16. Mergers.

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    BTF will not merge or consolidate with or into any other
Person, nor form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other).
                    Section 8.17. Sales of Assets.
                    BTF will not sell, lease, transfer, liquidate or otherwise
dispose of any of its property except as contemplated by the Related Documents
and provided that the proceeds received by BTF in connection with such
transaction are paid directly into the Collection Account or deposited by BTF
into the Collection Account within two Business Days after receipt thereof by
BTF.
                    Section 8.18. Acquisition of Assets.
                    BTF will not acquire, by long-term or operating lease or
otherwise, any property except pursuant to the terms of and as contemplated by
the Related Documents.
                    Section 8.19. Dividends, Officers’ Compensation, etc.
                    BTF will not (i) declare or pay any dividends on any shares
of its stock; provided, however, that so long as no Amortization Event or
Potential Amortization Event has occurred and is continuing with respect to any
Series of Notes Outstanding or would result therefrom, BTF may declare and pay
dividends in accordance with the provisions of this Base Indenture or (ii) pay
any wages or salaries or other compensation to its officers, directors,
employees or others except out of earnings computed in accordance with GAAP.
                    Section 8.20. Legal Name; Location Under Section 9-301.
                    BTF will neither change its location (within the meaning of
Section 9-301 of the applicable UCC) or its legal name without at least 30 days’
prior written notice to the Trustee. In the event that BTF desires to so change
its location or change its legal name, BTF will make any required filings and
prior to actually changing its location or its legal name, BTF will deliver to
the Trustee (i) an Officer’s Certificate of BTF and an Opinion of Counsel
confirming that all required filings have been made to continue the perfected
interest of the Trustee on behalf of the Secured Parties in the Collateral in
respect of the new location or new legal name of BTF and (ii) copies of all such
required filings with the filing information duly noted thereon by the office in
which such filings were made.
                    Section 8.21. Organizational Documents.
                    BTF will not amend any of its organizational documents,
including its certificate of formation or limited liability company agreement,
without the prior written consent of the Required Noteholders of each Series of
Notes Outstanding.
                    Section 8.22. Investments.
                    BTF will not make, incur, or suffer to exist any loan,
advance, extension of credit or other investment in any Person other than in
accordance with the Related Documents.

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    Section 8.23. No Other Agreements.
                    BTF will not (a) enter into or be a party to any agreement
or instrument other than any Related Document, any documents related to any
Enhancement or any documents and agreements incidental thereto, (b) except as
provided for in Sections 12.1 or 12.2 of this Base Indenture, amend or modify
any provision of any Related Document to which it is a party, or (c) give any
approval or consent or permission provided or in any Related Document, except as
permitted in Section 3.2(a) of this Base Indenture.
                    Section 8.24. Other Business.
                    BTF will not engage in any business or enterprise or enter
into any transaction other than the acquisition, financing, leasing and
disposition of the BTF Trucks pursuant to the BTF Lease and other Related
Documents, the related exercise of its rights thereunder, the incurrence and
payment of ordinary course operating expenses, the issuing and selling of the
Notes and other activities related to or incidental to any of the foregoing
(including transaction or activities contemplated in Section 8.26).
                    Section 8.25. Maintenance of Separate Existence.
                    To maintain its corporate existence separate and apart from
that of ABCR, BRAC, BTR and any other Affiliates of ABCR, BRAC or BTR, BTF will:
                    (a) practice and adhere to organizational formalities, such
as maintaining appropriate books and records;
                    (b) observe all organizational formalities in connection
with all dealings between itself and BTR, the Lessee, the Administrator, the
Affiliates of the foregoing or any other unaffiliated entity;
                    (c) observe all procedures required by its certificate of
formation, limited liability company agreement and the laws of the State of
Delaware;
                    (d) act solely in its name and through its duly authorized
officers or agents in the conduct of its businesses;
                    (e) manage its business and affairs by or under the
direction of its officers;
                    (f) ensure that its Board of Managers duly authorizes all of
its actions;
                    (g) ensure the receipt of proper authorization, when
necessary, from its shareholders for its actions;
                    (h) maintain at least one member of the Board of Managers
who is an Independent Manager;
                    (i) own or lease (including through shared arrangements with
Affiliates) all office furniture and equipment necessary to operate its
business;

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (j) not (i) guarantee or otherwise become liable for any
obligations of ABCR, the Lessee, the Administrator or any Affiliates of the
foregoing; (ii) other than as provided in the Related Documents, have
obligations guaranteed by ABCR, the Lessee, the Administrator or any Affiliates
of the foregoing; (iii) hold itself out as responsible for debts of ABCR, the
Lessee, the Administrator or any Affiliates of the foregoing or for decisions or
actions with respect to the affairs of ABCR, the Lessee, the Administrator or
any Affiliates of the foregoing; (iv) fail to correct any known
misrepresentation with respect to the statement in subsection (iii); (v) operate
or purport to operate as an integrated, single economic unit with respect to
ABCR, the Lessee, the Administrator, the Affiliates of the foregoing or any
other unaffiliated entity; (vi) seek to obtain credit or incur any obligation to
any third party based upon the assets of ABCR, the Lessee, the Administrator,
the Affiliates of the foregoing or any other unaffiliated entity; (vii) induce
any such third party to reasonably rely on the creditworthiness ABCR, the
Lessee, the Administrator, the Affiliates of the foregoing or any other
unaffiliated entity; and (viii) be directly or indirectly named as a direct or
contingent beneficiary or loss payee on any insurance policy of ABCR, BRAC, the
Lessee, the Administrator or any Affiliates of the foregoing other than as
required by the Related Documents with respect to insurance on the BTF Trucks;
                    (k) other than as provided in the Related Documents,
maintain its deposit and other bank accounts and all of its assets separate from
those of any other Person;
                    (l) maintain its financial records separate and apart from
those of any other Person;
                    (m) disclose in its annual financial statements the effects
of the transactions contemplated by the Related Documents in accordance with
GAAP;
                    (n) not suggest in any way, within its financial statements,
that its assets are available to pay the claims of creditors of ABCR, BRAC, the
Lessee, the Administrator, the Affiliates of the foregoing or any other
affiliated or unaffiliated entity;
                    (o) compensate all its employees, officers, consultants and
agents for services provided to it by such Persons out of its own funds;
                    (p) maintain office space separate and apart from that of
ABCR, the Lessee, the Administrator or any Affiliates of the foregoing (even if
such office space is subleased from or is on or near premises occupied by ABCR,
BRAC, the Lessee, the Administrator or any Affiliates of the foregoing) and a
telephone number separate and apart from that of ABCR, BRAC, the Lessee, the
Administrator or any Affiliates of the foregoing;
                    (q) conduct all oral and written communications, including,
without limitation, letters, invoices, purchase orders, contracts, statements,
and applications solely in its own name;
                    (r) have separate stationery from ABCR, BRAC, the Lessee,
the Administrator, the Affiliates of the foregoing or any other unaffiliated
entity;
                    (s) have no debt or obligations to any of ABCR, BRAC, the
Lessee, the Administrator, the Affiliates of the foregoing or any other
unaffiliated entity;

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (t) account for and manage all of its liabilities separately
from those of ABCR, BRAC, the Lessee, the Administrator or any Affiliates of the
foregoing;
                    (u) allocate, on an arm’s length basis, all shared corporate
operating services, leases and expenses, including, without limitation, those
associated with the services of shared consultants and agents and shared
computer and other office equipment and software; and otherwise maintain an
arm’s-length relationship with each of ABCR, BRAC, the Lessee, the
Administrator, the Affiliates of the foregoing or any other unaffiliated entity;
                    (v) refrain from filing or otherwise initiating or
supporting the filing of a motion in any bankruptcy or other insolvency
proceeding involving ABCR, BRAC, the Lessee, the Administrator or any Affiliate
thereof to substantively consolidate BTF with the Lessee, ABCR, BRAC, the
Administrator or any Affiliate thereof;
                    (w) remain solvent and assure adequate capitalization for
the business in which it is engaged; and
                    (x) conduct all of its business (whether written or oral)
solely in its own name so as not to mislead others as to the identity of each of
ABCR, BRAC, the Lessee, the Administrator and the Affiliates of the foregoing.
                    BTF acknowledges its receipt of a copy of that certain
opinion letter issued by White & Case dated May 11, 2006 addressing the issue of
substantive consolidation as they may relate to any of the Lessee, ABCR, BRAC,
the Administrator or any Affiliate thereof on the one hand and BTF on the other
hand. BTF hereby agrees to maintain in place all policies and procedures, and
take and continue to take all action, described in the factual assumptions set
forth in such opinion letter and relating to it. On an annual basis commencing
on May 11, 2007, BTF will provide to the Trustee an Officer’s Certificate
certifying that it is in compliance with its obligations under this
Section 8.25.
                    Section 8.26. Disposition of BTF Trucks.
                    If a BTF Truck is returned to BTF pursuant to Section 2.6(b)
of the BTF Lease, BTF will use commercially reasonable efforts to arrange for
the prompt sale of such BTF Truck and to maximize the sales price thereof.
                    Section 8.27. Acquisition of Trucks by BTF.
                    BTF shall acquire additional Trucks only by purchase
directly from an Eligible Truck Manufacturer or an Approved Seller and only if
such Trucks will, upon such purchase, constitute Eligible Trucks, and shall give
prompt notice to the Administrative Agent of any new Trucks acquired that will
become subject to the lien of this Indenture.
                    Section 8.28. Insurance.
                    BTF will obtain and maintain, or cause to be obtained and
maintained, with respect to the BTF Trucks the insurance coverage specified in
Section 31.3 of the BTF Lease. All insurance policies obtained pursuant to this
Section 8.28 shall name the Trustee as a loss

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



payee as its interest may appear. BTF shall provide that the Trustee will
receive at least 30 days’ prior written notice of any change of such insurance
policies or arrangements. BTF shall provide that the Trustee will receive at
least ten days’ prior written notice of any cancellation of such insurance
policies or arrangements.
                    Section 8.29. Truck Registration.
                    BTF shall register all BTF Trucks in, and obtain
Certificates of Title from, the State of Oklahoma.
                    Section 8.30. Tax Forms.
                    BTF shall deliver to the Administrative Agent two properly
completed and duly executed copies of U.S. Internal Revenue Service Form W-9.
Such forms shall be delivered on or before the Closing Date for the first Series
of Notes hereunder. In addition, BTF shall deliver such forms to the
Administrative Agent upon request or a reasonable period of time before the
invalidity of any form previously delivered by BTF.
                    [ANY ADDITIONAL COVENANTS RELATED TO A SERIES OF NOTES MAY
BE SET FORTH IN THE SERIES SUPPLEMENT FOR SUCH SERIES OF NOTES]
ARTICLE 9. AMORTIZATION EVENTS AND REMEDIES
                    Section 9.1. Amortization Events.
                    If any one of the following events shall occur with respect
to any Series of Notes (each, an “Amortization Event”):
                    (a) BTF defaults in the payment of any interest on,
principal of or premium on, any Note of such Series (or any other payment on any
Note) when the same becomes due and payable and such default continues for a
period of two (2) Business Days;
                    (b) BTF fails to comply with any of its other agreements or
covenants in, or provisions of, the Notes of a Series or this Indenture and the
failure to so comply materially and adversely affects the interests of the
Noteholders of any Series and continues to materially and adversely affect the
interests of the Noteholders of such Series for a period of thirty (30) days
after the earlier of (i) the date on which BTF obtains knowledge thereof or
(ii) the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to BTF by the Trustee or to BTF and the Trustee
by the Required Noteholders of such Series;
                    (c) the occurrence of an Event of Bankruptcy with respect to
BTF, the Lessee, the Administrator, BRAC or ABCR;
                    (d) (i) any Lease Event of Default under the BTF Lease
arising from a Lease Payment Default occurs or (ii) any other Lease Event of
Default under the BTF Lease shall occur, whether or not subsequently waived by
BTF;

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (e) BTF shall have become an “investment company” or shall
have become under the “control” of an “investment company” under the Investment
Company Act of 1940, as amended;
                    (f) the BTF Lease is terminated for any reason;
                    (g) any final and unappealable (or, if capable of appeal,
such appeal is not being diligently pursued or enforcement thereof has not been
stayed) judgment or order for the payment of money in excess of $100,000 which
is not fully covered by insurance is rendered against BTF and such judgment or
order continues unsatisfied and unstayed for a period of thirty (30) days;
                    (h) any representation made by BTF in this Base Indenture,
any Series Supplement or any other Related Document is false and such false
representation materially and adversely affects the interests of the Noteholders
of any Series of Notes and such false Representation is not cured for a period
of thirty (30) days after the earlier of (i) the date on which BTF obtains
knowledge thereof or (ii) the date that written notice thereof is given to BTF
by the Trustee or to BTF and the Trustee by the Required Noteholders of such
Series;
                    (i) any of the Related Documents or any portion thereof
shall not be in full force and effect, enforceable in accordance with its terms
or BTF, the Lessee, ABCR, the Administrator shall so assert in writing;
                    (j) the occurrence of any Administrator Default; or
                    (k) any other event shall occur which may be specified in
the Series Supplement for such Series of Notes as an “Amortization Event”
applicable only to such Series of Notes;
then (i) in the case of any event described in clause (b) or (k) above (with
respect to clause (k) above, only to the extent such Amortization Event is
subject to waiver as set forth in the applicable Series Supplement), either the
Trustee, by written notice to BTF, or the Required Noteholders of the applicable
Series of Notes, by written notice to BTF and the Trustee, may declare that an
Amortization Event has occurred with respect to such Series as of the date of
the notice or (ii) in the case of any event described in clause (a), (c), (d),
(e), (f), (g), (h), (i) or (j) above, an Amortization Event with respect to all
Series of Notes then outstanding shall immediately occur without any notice or
other action on the part of the Trustee or any Noteholder or (iii) in the case
of any event described in clause (k) above (only to the extent such Amortization
Event is not subject to waiver as set forth in the applicable
Series Supplement), an Amortization Event with respect to the related Series of
Notes shall immediately occur without any notice or other action on the part of
the Trustee or any Noteholder.
                    Section 9.2. Rights of the Trustee upon Amortization Event
or Certain Other Events of Default.
                    (a) General. If and whenever an Amortization Event with
respect to any Series of Notes Outstanding shall have occurred and be
continuing, the Trustee may and, at the written direction of the Requisite
Investors (or the Required Noteholders of any affected Series

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of Notes, in the case of an Amortization Event that affects less than all Series
of Notes), shall, exercise from time to time any rights and remedies available
to it under applicable law or any Related Document; provided, however, that if
such Amortization Event is with respect to less than all Series of Notes
Outstanding, then the Trustee’s rights and remedies pursuant to the provisions
of this Section 9.2 shall, to the extent not detrimental to the rights of the
holders of the Series of Notes Outstanding with respect to which such
Amortization Event shall have occurred, be limited to rights and remedies
pertaining only to those Series of Notes with respect to which such Amortization
Event has occurred and the Trustee shall exercise such rights and remedies at
the written direction of Noteholders holding in excess of 50% of the aggregate
Invested Amount of all such Series of Notes with respect to which such
Amortization Event has occurred. Any amounts obtained by the Trustee on account
of or as a result of the exercise by the Trustee of any right shall be held by
the Trustee as additional collateral for the repayment of Note Obligations and
shall be applied as provided in Article 5. If so specified in the applicable
Series Supplement, the Trustee may agree not to exercise any rights or remedies
available to it as a result of the occurrence of an Amortization Event with
respect to a Series of Notes to the extent set forth therein.
                    (b) Liquidation Event of Default; Limited Liquidation Event
of Default. If a Liquidation Event of Default or a Limited Liquidation Event of
Default shall have occurred and be continuing, the Trustee, at the written
direction of the Requisite Investors (in the case of a Liquidation Event of
Default) or the Required Noteholders of the applicable Series of Notes (in the
case of a Limited Liquidation Event of Default), shall direct BTF to exercise
(and BTF agrees to exercise), to the extent necessary, all rights, remedies,
powers, privileges and claims of BTF against any party to any Related Document
arising as a result of the occurrence of such Liquidation Event of Default or
Limited Liquidation Event of Default, as the case may be, or otherwise,
including the right or power to take any action to compel performance or
observance by any such party of its obligations to BTF and the right to
terminate all or a portion of the BTF Lease and take possession of BTF Trucks
and to give any consent, request, notice, direction, approval, extension or
waiver in respect of the BTF Lease, and any right of BTF to take such action
independent of such direction shall be suspended.
                    (c) BTF Trucks. Upon the occurrence of a Liquidation Event
of Default, the Trustee, at the written direction of the Requisite Investors,
shall promptly sell, or instruct BTF to sell, or cause the Lessee to sell the
BTF Trucks. Upon the occurrence of a Limited Liquidation Event of Default with
respect to any Series of Notes, the Trustee, at the written direction of the
Required Noteholders of the applicable Series of Notes, shall promptly sell, or
instruct BTF to sell, or cause the Lessee to sell BTF Trucks in an amount
sufficient to pay all interest and principal on such Series of Notes.
                    (d) Failure of BTF or the Lessee to Take Action. If (i) BTF
or the Lessee shall have failed, within 15 Business Days of receiving the
direction of the Trustee, to take commercially reasonable action to accomplish
directions of the Trustee given pursuant to clauses (b) or (c) above, (ii) BTF
or the Lessee refuses to take such action or (iii) the Trustee reasonably
determines that such action must be taken immediately, the Trustee may (and at
the written direction of the Required Noteholders of the affected Series of
Notes (with respect to any Limited Liquidation Event of Default) or the
Requisite Investors (with respect to any Liquidation Event of Default) shall),
take such previously directed action (and any related action as permitted

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



under this Indenture thereafter determined by the Trustee to be appropriate
without the need under this provision or any other provision under this
Indenture to direct BTF or the Lessee to take such action). The Trustee may
institute legal proceedings for the appointment of a receiver or receivers to
take possession of the BTF Trucks pending the sale thereof pursuant either to
the powers of sale granted by this Indenture and the Related Documents or to a
judgment, order or decree made in any judicial proceeding for the foreclosure or
involving the enforcement of this Indenture.
                    (e) Sale of Collateral. Upon any sale of any of the
Collateral directly by the Trustee, whether made under the power of sale given
under this Section 9.2 or under judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Indenture:
               (i) the Trustee or any Noteholder may bid for and purchase the
property being sold, and upon compliance with the terms of sale may hold, retain
and possess and dispose of such property in its own absolute right without
further accountability;
               (ii) the Trustee may make and deliver to the purchaser or
purchasers a good and sufficient deed, bill of sale and instrument of assignment
and transfer of the property sold;
               (iii) all right, title, interest, claim and demand whatsoever,
either at law or in equity or otherwise, of BTF of, in and to the property so
sold shall be divested; and such sale shall be a perpetual bar both at law and
in equity against BTF, its successors and assigns, and against any and all
Persons claiming or who may claim the property sold or any part thereof from,
through or under BTF or its successors or assigns;
               (iv) the receipt of the Trustee or of the officer thereof making
such sale shall be a sufficient discharge to the purchaser or purchasers at such
sale for his or their purchase money, and such purchaser or purchasers, and his
or their assigns or personal representatives, shall not, after paying such
purchase money and receiving such receipt of the Trustee or of such officer
therefor, be obliged to see to the application of such purchase money or be in
any way answerable for any loss, misapplication or nonapplication thereof; and
               (v) to the extent that it may lawfully do so, BTF agrees that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension or
redemption laws, or any law permitting it to direct the order in which the BTF
Trucks shall be sold, now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance or enforcement of this Indenture.
                    (f) Additional Remedies. In addition to any rights and
remedies now or hereafter granted hereunder or under applicable law with respect
to the Collateral, the Trustee on behalf of the Secured Parties shall (subject
to the foregoing provisions in respect of the BTF

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Trucks) have all of the rights and remedies of a secured party under the UCC as
enacted in any applicable jurisdiction.
                    (g) Series Amortization Event. Upon the occurrence of an
Amortization Event with respect to one or more, but not all, Series of Notes
Outstanding, the Trustee shall exercise all remedies hereunder to the extent
necessary to pay all interest and principal on the affected Series of Notes or
to enforce the performance of any provision of the applicable Notes, this Base
Indenture or any applicable Series Supplement.
                    Section 9.3. Other Remedies.
                    Subject to the terms and conditions of this Indenture, if an
Amortization Event occurs and is continuing, the Trustee may pursue any remedy
available under applicable law or in equity to collect the payment of principal
of or interest on the Notes (or the applicable Series of Notes, in the case of
an Amortization Event that affects less than all Series of Notes) or to enforce
the performance of any provision of the Notes, this Indenture or any
Series Supplement with respect such Series of Notes. In addition, the Trustee
may, or shall at the written direction of the Requisite Investors (or the
Required Noteholders of one or more Series of Notes, in the case of an
Amortization Event that affects only such Series of Notes), direct BTF to
exercise any rights or remedies available under any Related Document or under
applicable law or in equity with respect to that Series of Notes.
                    The Trustee may maintain a proceeding even if it does not
possess any of the Notes or does not produce any of them in the proceeding, and
any such proceeding instituted by the Trustee shall be in its own name as
trustee. All remedies are cumulative to the extent permitted by law.
                    Section 9.4. Waiver of Past Events.
                    Subject to Section 12.2, the Noteholders of any Series
owning an aggregate Invested Amount of Notes in excess of 66 2/3% of the
aggregate Invested Amount of the Outstanding Notes of such Series, by notice to
the Trustee, may waive any existing Potential Amortization Event or Amortization
Event described in clause (b) or (k) of Section 9.1 (with respect to clause (k),
only to the extent subject to waiver as provided in the applicable
Series Supplement) which relate to such Series and its consequences. Upon any
such waiver, such Potential Amortization Event shall cease to exist with respect
to such Series, and any Amortization Event with respect to such Series arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture, but no such waiver shall extend to any subsequent or other Potential
Amortization Event or impair any right consequent thereon. A Potential
Amortization Event or an Amortization Event described in clause (a), (c), (d),
(e), (f), (g), (h), (i), (j) or (k) of Section 9.1 (with respect to clause (k)
only to the extent not subject to waiver as set forth in the applicable
Series Supplement) shall not be subject to waiver.
                    Section 9.5. Control by Requisite Investors.
                    The Requisite Investors (or, to the extent such remedy
relates only to a particular Series of Notes, the Required Noteholders of such
Series (unless otherwise specified in the applicable Series Supplement)) may
direct the time, method and place of conducting any

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee. However, subject to Section 10.1, the Trustee
may refuse to follow any direction that conflicts with law or this Base
Indenture, that the Trustee determines may be unduly prejudicial to the rights
of other Noteholders, or that may involve the Trustee in personal liability.
                    Section 9.6. Limitation on Suits.
                    Any other provision of this Indenture to the contrary
notwithstanding, a Holder of Notes of any Series may pursue a remedy with
respect to this Indenture or the Notes of such Series only if:
                    (a) the Noteholder gives to the Trustee written notice of a
continuing Amortization Event with respect to such Series;
                    (b) the Noteholders of at least 25% of the aggregate
Invested Amount of all then Outstanding Notes of such Series make a written
request to the Trustee to pursue the remedy;
                    (c) such Noteholder or Noteholders offer and, if requested,
provide to the Trustee indemnity satisfactory to the Trustee against any loss,
liability or expense;
                    (d) the Trustee does not comply with the request within
45 days after receipt of the request and the offer and, if requested, the
provision of indemnity; and
                    (e) during such 45-day period the Required Noteholders of
such Series of Notes do not give the Trustee a direction inconsistent with the
request.
                    (f) A Noteholder may not use this Indenture to prejudice the
rights of another Noteholder or to obtain a preference or priority over another
Noteholder.
                    Section 9.7. Unconditional Rights of Holders to Receive
Payment.
                    Notwithstanding any other provision of this Indenture, the
right of any Noteholder of a Note to receive payment of principal and interest
on the Note, on or after the respective due dates expressed in the Note, or to
bring suit for the enforcement of any such payment on or after such respective
dates, is absolute and unconditional and shall not be impaired or affected
without the consent of the Noteholder.
                    Section 9.8. Collection Suit by the Trustee.
                    If any Amortization Event arising from the failure to make a
payment in respect of a Series of Notes occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against BTF for the whole amount of principal and interest remaining
unpaid on the Notes of such Series and interest on overdue principal and, to the
extent lawful, interest and such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    Section 9.9. The Trustee May File Proofs of Claim.
                    The Trustee is authorized to file such proofs of claim and
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
the Noteholders allowed in any judicial proceedings relative to BTF (or any
other obligor upon the Notes), its creditors or its property, and shall be
entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claim and any custodian in any such
judicial proceeding is hereby authorized by each Noteholder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Noteholders, to pay the Trustee any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 10.5. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 10.5 out of the
estate in any such proceeding, shall be denied for any reason, payment of the
same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, and other properties which the Noteholders may
be entitled to receive in such proceeding whether in liquidation or under any
plan of reorganization or arrangement or otherwise. Nothing herein contained
shall be deemed to authorize the Trustee to authorize or consent to or accept or
adopt on behalf of any Noteholder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Noteholder
thereof, or to authorize the Trustee to vote in respect of the claim of any
Noteholder in any such proceeding.
                    Section 9.10. Priorities.
                    If the Trustee collects any money pursuant to this Article,
the Trustee shall pay out the money in accordance with the provisions of
Article 5 of this Base Indenture as supplemented by the provisions of each
Series Supplement hereto.
                    Section 9.11. Undertaking for Costs.
                    In any suit for the enforcement of any right or remedy under
this Base Indenture or any Series Supplement or in any suit against the Trustee
for any action taken or omitted by it as a Trustee, a court in its discretion
may require the filing by any party litigant in the suit of any undertaking to
pay the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section does not apply to a suit by the
Trustee, a suit by a Noteholder pursuant to Section 9.7, or a suit by
Noteholders of more than 10% of the aggregate Invested Amount of all then
Outstanding Notes.
                    Section 9.12. Rights and Remedies Cumulative.
                    No right or remedy herein conferred upon or reserved to the
Trustee or to the holders of Notes is intended to be exclusive of any other
right or remedy, and every right or

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given under this Indenture or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy under this Base Indenture, any applicable Series Supplement or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
                    Section 9.13. Delay or Omission Not Waiver.
                    No delay or omission of the Trustee or of any holder of any
Note to exercise any right or remedy accruing upon any Amortization Event shall
impair any such right or remedy or constitute a waiver of any such Amortization
Event or an acquiescence therein. Every right and remedy given by this Article 9
or by law to the Trustee or to the holders of Notes may be exercised from time
to time, and as often as may be deemed expedient, by the Trustee or by such
holders of Notes, as the case may be.
                    Section 9.14. Reassignment of Surplus.
                    After termination of this Indenture and the payment in full
of the Note Obligations, any proceeds of the Collateral received or held by the
Trustee shall be turned over to BTF and the Collateral shall be reassigned to
BTF by the Trustee without recourse to the Trustee and without any
representations, warranties or agreements of any kind.
ARTICLE 10. THE TRUSTEE
                    Section 10.1. Duties of the Trustee.
                    (a) If an Amortization Event with respect to one or more
Series of Notes has occurred and is continuing, the Trustee shall exercise such
of the rights and powers vested in it by this Indenture, and use the same degree
of care and skill in their exercise, as a prudent man would exercise or use
under the circumstances in the conduct of his own affairs; provided, however,
that the Trustee shall have no liability in connection with any action or
inaction taken, or not taken, by it upon the deemed occurrence of an
Amortization Event of which a Trust Officer has not received written notice. The
preceding sentence shall not have the effect of insulating the Trustee from
liability arising out of the Trustee’s negligence or willful misconduct.
                    (b) Except during the occurrence and continuance of an
Amortization Event:
               (i) The Trustee undertakes to perform only those duties that are
specifically set forth in this Indenture and no others, and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and
               (ii) In the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However the
Trustee shall examine such certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (c) The Trustee may not be relieved from liability for its
own negligent action, its own negligent failure to act, or its own willful
misconduct, except that:
               (i) This clause does not limit the effect of clause (b) of this
Section 10.1.
               (ii) The Trustee shall not be liable for any error of judgment
made in good faith by a Trust Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.
               (iii) The Trustee shall not be liable with respect to any action
it takes or omits to take in good faith in accordance with a direction received
by it pursuant to Section 9.5.
               (iv) The Trustee shall not be charged with knowledge of any
default by any Person in the performance of its obligations under any Related
Document, unless a Trust Officer receives written notice of such failure from
BTF, the Lessee or any Noteholder or otherwise has actual knowledge thereof.
                    (d) Notwithstanding anything to the contrary contained in
this Indenture or any of the other Related Documents, no provision of this
Indenture shall require the Trustee to expend or risk its own funds or incur any
liability if there are reasonable grounds (as determined by the Trustee in its
sole discretion) for believing that the repayment of such funds is not
reasonably assured to it by the security afforded to it by the terms of this
Indenture. The Trustee may refuse to perform any duty or exercise any right or
power unless it receives indemnity reasonably satisfactory to it against any
risk, loss, liability or expense.
                    (e) In the event that the Paying Agent or the Registrar
shall fail to perform any obligation, duty or agreement in the manner or on the
day required to be performed by the Paying Agent or the Registrar, as the case
may be, under this Indenture, the Trustee shall be obligated as soon as
practicable upon actual knowledge of a Trust Officer thereof and receipt of
appropriate records and information, if any, to perform such obligation, duty or
agreement in the manner so required.
                    (f) Subject to Section 10.3, all moneys received by the
Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated from other
funds except to the extent required by law or the Related Documents.
                    Section 10.2. Rights of the Trustee.
                    Except as otherwise provided by Section 10.1:
                    (a) The Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting based upon any document believed
by it to be genuine and to have been signed by or presented by the proper
person.

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (b) The Trustee may consult with counsel of its selection
and the written advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
                    (c) The Trustee may act through agents, custodians and
nominees and shall not be liable for any misconduct or negligence on the part
of, or for the supervision of, any such agent, custodian or nominee so long as
such agent, custodian or nominee is appointed with due care. The appointment of
agents (other than legal counsel) pursuant to this subsection (c) shall be
subject to the prior consent of BTF, which consent shall not be unreasonably
withheld.
                    (d) The Trustee shall not be liable for any action it takes
or omits to take in good faith which it believes to be authorized or within its
rights or powers conferred upon it by this Indenture.
                    (e) The Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Base Indenture or any
Series Supplement, or to institute, conduct or defend any litigation hereunder
or in relation hereto, at the request, order or direction of any of the
Noteholders, pursuant to the provisions of this Base Indenture or any
Series Supplement, unless such Noteholders shall have offered to the Trustee
security or indemnity reasonably satisfactory to the Trustee against the costs,
expenses and liabilities which may be incurred therein or thereby; nothing
contained herein shall, however, relieve the Trustee of the obligations, upon
the occurrence of an Amortization Event or a default by the Lessee, the
Guarantor, the Administrator, BTF, the Nominee Lienholder (which has not been
cured), to exercise such of the rights and powers vested in it by this Base
Indenture or any Series Supplement, and to use the same degree of care and skill
in their exercise as a prudent man would exercise or use under the circumstances
in the conduct of his own affairs.
                    (f) The Trustee shall not be bound to make any investigation
into the facts of matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by the Required
Noteholders of any Series of Notes.
                    (g) The Trustee shall not be liable for any losses or
liquidation penalties in connection with Permitted Investments, unless such
losses or liquidation penalties were incurred through the Trustee’s own willful
misconduct, negligence or bad faith.
                    (h) The Trustee shall not be liable for the acts or
omissions of any successor to the Trustee so long as such acts or omissions were
not the result of the negligence, bad faith or willful misconduct of the
predecessor Trustee.
                    Section 10.3. Individual Rights of the Trustee.
                    The Trustee in its individual or any other capacity may
become the owner or pledgee of Notes and may otherwise deal with BTF or an
Affiliate of BTF with the same rights it would have if it were not Trustee. Any
Agent may do the same with like rights.
                    Section 10.4. Notice of Amortization Events and Potential
Amortization Events.

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    If an Amortization Event or a Potential Amortization Event
with respect to any Series of Notes Outstanding occurs and is continuing of
which a Trust Officer shall have received written notice, the Trustee shall
promptly provide the Noteholders and BTF with notice of such Amortization Event
or Potential Amortization Event by first class mail.
                    Section 10.5. Compensation.
                    (a) BTF shall promptly pay to the Trustee from time to time
compensation for its acceptance of this Indenture and services hereunder as the
Trustee and BTF shall from time to time agree in writing. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. BTF shall reimburse the Trustee promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include
(i) the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel and (ii) the reasonable expenses of the Trustee’s agents in
administering the Collateral.
                    (b) BTF shall not be required to reimburse any expense or
indemnify the Trustee against any loss, liability, or expense incurred by the
Trustee through the Trustee’s own willful misconduct, negligence or bad faith.
                    (c) When the Trustee incurs expenses or renders services
after an Amortization Event occurs, the expenses and the compensation for the
services are intended to constitute expenses of administration under the
Bankruptcy Code.
                    (d) The provisions of this Section 10.5 shall survive the
termination of this Indenture and the resignation and removal of the Trustee.
                    Section 10.6. Replacement of the Trustee.
                    (a) A resignation or removal of the Trustee and appointment
of a successor Trustee shall become effective only upon the successor Trustee’s
acceptance of appointment as provided in this Section 10.6.
                    (b) The Trustee may, after giving sixty (60) days’ prior
written notice to BTF and each Noteholder, resign at any time and be discharged
from the trust hereby created; provided, however, that no such resignation of
the Trustee shall be effective until a successor trustee has assumed the
obligations of the Trustee hereunder. The Requisite Investors may remove the
Trustee at any time by so notifying the Trustee, BTF and the Administrator. So
long as no Amortization Event has occurred and is continuing with respect to any
Series of Outstanding Notes, BTF may remove the Trustee at any time. BTF shall
remove the Trustee if:
               (i) the Trustee fails to comply with Section 10.8;
               (ii) the Trustee is adjudged a bankrupt or an insolvent or an
order for relief is entered with respect to the Trustee under the Bankruptcy
Code;
               (iii) a custodian or public officer takes charge of the Trustee
or its property; or

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (iv) the Trustee becomes incapable of acting.
                    If the Trustee resigns or is removed or if a vacancy exists
in the office of the Trustee for any reason, BTF (or, if an Amortization Event
has occurred and is continuing with respect to any Series of Outstanding Notes,
the Requisite Investors) shall promptly appoint a successor Trustee. Within one
year after the successor Trustee takes office, the Requisite Investors may
appoint a successor Trustee to replace the successor Trustee appointed by BTF.
                    (c) If a successor Trustee does not take office within
30 days after the retiring Trustee resigns or is removed, the retiring Trustee,
BTF or any Secured Party may petition any court of competent jurisdiction for
the appointment of a successor Trustee. At any time after a successor Trustee
appointed by a court takes office, the Requisite Investors may appoint a
successor Trustee to replace the successor Trustee appointed by the court.
                    (d) If the Trustee, after written request by any Noteholder,
fails to comply with Section 10.8, such Noteholder may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee. At any time after a successor Trustee appointed by a court
takes office, the Requisite Investors may appoint a successor Trustee to replace
the successor Trustee appointed by the court.
                    (e) A successor Trustee shall deliver a written acceptance
of its appointment to the retiring Trustee or removed Trustee and to BTF and the
Administrator. Thereupon the resignation or removal of the retiring Trustee
shall become effective, and the successor Trustee shall have all the rights,
powers and duties of the Trustee under this Base Indenture and any
Series Supplement. The successor Trustee shall mail a notice of its succession
to Noteholders. The retiring Trustee shall promptly transfer all property held
by it as Trustee to the successor Trustee; provided, however, that all sums
owing to the retiring Trustee hereunder have been paid. Notwithstanding
replacement of the Trustee pursuant to this Section 10.6, BTF’s obligations
under Section 10.5 shall continue for the benefit of the retiring Trustee.
                    Section 10.7. Successor Trustee by Merger, etc.
                    Subject to Section 10.8, if the Trustee consolidates, merges
or converts into, or transfers all or substantially all of its corporate trust
business to, another corporation, the successor corporation without any further
act shall be the successor Trustee.
                    Section 10.8. Eligibility Disqualification.
                    (a) There shall at all times be a Trustee hereunder which
shall be (i) a corporation organized and doing business under the laws of the
United States of America or of any state thereof authorized under such laws to
exercise corporate trustee power, (ii) subject to supervision or examination by
Federal or state authority and shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition (iii) a member bank, or is a subsidiary of a corporation that is a
member bank, of the Federal Reserve System and (iv) subject to Section 10.6(b),
if such Trustee is other than The Bank of New York Trust Company, N.A.,
acceptable to the Requisite Investors.

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (b) At any time the Trustee shall cease to satisfy the
eligibility requirements of Section 10.8(a) above, the Trustee shall resign
immediately in the manner and with the effect specified in Section 10.6.
                    Section 10.9. Appointment of Co-Trustee or Separate Trustee.
                    (a) Notwithstanding any other provisions of this Base
Indenture or any Series Supplement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Collateral may
at the time be located, the Trustee shall have the power and may execute and
deliver all instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Collateral, and to vest in such Person or Persons, in such capacity and for the
benefit of the Secured Parties, such title to the Collateral, or any part
thereof, and, subject to the other provisions of this Section 10.9, such powers,
duties, obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 10.8 and no notice
to Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 10.6. No co-trustee shall be appointed without the
consent of BTF unless such appointment is required as a matter of state law or
to enable the Trustee to perform its functions hereunder.
                    (b) Every separate trustee and co-trustee shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:
               (i) The Notes of each Series shall be authenticated and delivered
solely by the Trustee or an authenticating agent appointed by the Trustee;
               (ii) All rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Trustee shall be incompetent or unqualified to perform,
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Collateral or any portion thereof in any
such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Trustee;
               (iii) No trustee hereunder shall be personally liable by reason
of any act or omission of any other trustee hereunder;
               (iv) The Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee; and
               (v) The Trustee shall remain primarily liable for the actions of
any co-trustee.
                    (c) Any notice, request or other writing given to the
Trustee shall be deemed to have been given to each of the then separate trustees
and co-trustees, as effectively as if given

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to each of them. Every instrument appointing any separate trustee or co-trustee
shall refer to this Indenture and the conditions of this Article 10. Each
separate trustee and co-trustee, upon its acceptance of the trusts conferred,
shall be vested with the estates or property specified in its instrument of
appointment, either jointly with the Trustee or separately, as may be provided
therein, subject to all the provisions of this Base Indenture and any Series
Supplement, specifically including every provision of this Base Indenture or any
Series Supplement relating to the conduct of, affecting the liability of, or
affording protection to, the Trustee. Every such instrument shall be filed with
the Trustee and a copy thereof given to BTF and the Administrator.
                    (d) Any separate trustee or co-trustee may at any time
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect to this Base Indenture or any Series Supplement on its behalf and in its
name. If any separate trustee or co-trustee shall die, become incapable of
acting, resign or be removed, all of its estates, properties, rights, remedies
and trusts shall vest in and be exercised by the Trustee, to the extent
permitted by law, without the appointment of a new or successor trustee.
                    (e) In connection with the appointment of a co-trustee, the
Trustee may, at any time, at the Trustee’s sole cost and expense, without notice
to the Noteholders, delegate its duties under this Base Indenture and any
Series Supplement to any Person who agrees to conduct such duties in accordance
with the terms hereof; provided, however, that no such delegation shall relieve
the Trustee of its obligations and responsibilities hereunder with respect to
any such delegated duties.
                    Section 10.10. Representations and Warranties of Trustee.
                    The Trustee represents and warrants to BTF and the Secured
Parties that:
               (i) The Trustee is a national banking association, organized,
existing and in good standing under the laws of the United States;
               (ii) The Trustee has full power, authority and right to execute,
deliver and perform this Base Indenture and any Series Supplement issued
concurrently with this Indenture and to authenticate the Notes, and has taken
all necessary action to authorize the execution, delivery and performance by it
of this Base Indenture and any Series Supplement issued concurrently with this
Base Indenture and to authenticate the Notes;
               (iii) This Base Indenture has been duly executed and delivered by
the Trustee; and
               (iv) The Trustee meets the requirements of eligibility as a
trustee hereunder set forth in Section 10.8.
                    Section 10.11. BTF Indemnification of the Trustee.
                    BTF shall indemnify and hold harmless the Trustee or any
predecessor Trustee and their respective directors, officers, agents and
employees from and against any loss, liability, claim, expense (including taxes,
other than taxes based upon, measured by or determined by the

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS



income of the Trustee or such predecessor Trustee), damage or injury suffered or
sustained by reason of any acts, omissions or alleged acts or omissions arising
out of or in connection with the activities of the Trustee or such predecessor
Trustee pursuant to this Base Indenture or any Series Supplement, including but
not limited to any judgment, award, settlement, reasonable attorneys’ fees and
other costs or expenses reasonably incurred in connection with the defense of
any actual or threatened action, proceeding, claim (whether asserted by BTF or
any Noteholder or any other Person) or liability in connection with the exercise
or performance of any of its powers or duties hereunder, or in connection with
enforcing the provisions of this Section 10.11; provided, however, that BTF
shall not indemnify the Trustee, any predecessor Trustee or their respective
directors, officers, employees or agents if such acts, omissions or alleged acts
or omissions constitute willful misconduct, negligence or bad faith by the
Trustee or such predecessor Trustee, as the case may be. The indemnity provided
herein shall survive the termination of this Indenture and the resignation and
removal of the Trustee.
                    Section 10.12. Possession of Collateral.
                    The Trustee shall hold the original chattel paper BTF Lease
and any other Collateral in the State of New York pursuant to instructions of
BTF in accordance with Section 8.12(e) or as otherwise directed by the Required
Noteholders of any Series, as applicable.
ARTICLE 11. DISCHARGE OF INDENTURE
                    Section 11.1. Termination of BTF’s Obligations.
                    (a) This Indenture shall cease to be of further effect
(except that (i) BTF’s obligations under Section 10.5 and Section 10.11,
(ii) the Trustee’s and Paying Agent’s obligations under Section 11.2 and
Section 11.3 and (iii) the Noteholders’ and the Trustee’s obligations under
Section 13.17 shall survive) when all Outstanding Notes theretofore
authenticated and issued (other than destroyed, lost or stolen Notes which have
been replaced or paid) have been delivered to the Trustee for cancellation and
BTF has paid all sums payable hereunder.
                    (b) In addition, except as may be provided to the contrary
in any Series Supplement, BTF may terminate all of its obligations under this
Indenture if:
               (i) BTF irrevocably deposits in trust with the Trustee or at the
option of the Trustee, with a trustee reasonably satisfactory to the Trustee and
BTF under the terms of an irrevocable trust agreement in form and substance
satisfactory to the Trustee, money or U.S. Government Obligations in an amount
sufficient, in the opinion of a nationally recognized firm of independent
certified public accountants expressed in a written certification thereof
delivered to the Trustee, to pay, when due, principal and interest on the Notes
to maturity or redemption, as the case may be, and to pay all other sums payable
by it hereunder; provided, however, that (1) the trustee of the irrevocable
trust shall have been irrevocably instructed to pay such money or the proceeds
of such U.S. Government Obligations to the Trustee and (2) the Trustee shall
have been irrevocably instructed to apply such money or the proceeds of such
U.S. Government Obligations to the payment of said principal and interest with
respect to the Notes;

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (ii) BTF delivers to the Trustee an Officer’s Certificate of BTF
stating that all conditions (other than final payment to the Noteholders)
precedent to satisfaction and discharge of this Indenture have been complied
with, and an Opinion of Counsel to the same effect;
               (iii) BTF delivers to the Trustee an Officer’s Certificate of BTF
stating that no Potential Amortization Event or Amortization Event shall have
occurred and be continuing on the date of such deposit; and
               (iv) the Required Noteholders of each Series of Notes Outstanding
shall have consented to such deposit and termination of obligations pursuant to
this Section 11.1;
then, this Indenture shall cease to be of further effect (except as provided in
this Section 11.1), and the Trustee, on demand of BTF, shall execute proper
instruments acknowledging confirmation of and discharge under this Indenture.
                    (c) After such irrevocable deposit made pursuant to
Section 11.1(b) and satisfaction of the other conditions set forth herein, the
Trustee upon request shall acknowledge in writing the discharge of BTF’s
obligations under this Indenture except for those surviving obligations
specified above.
                    In order to have money available on a payment date to pay
principal of or interest on the Notes, the U.S. Government Obligations shall be
payable as to principal of or interest at least one Business Day before such
payment date in such amounts as will provide the necessary money. U.S.
Government Obligations shall not be callable at the issuer’s option.
                    Section 11.2. Application of Trust Money.
                    The Trustee or a trustee satisfactory to the Trustee and BTF
shall hold in trust money or U.S. Government Obligations deposited with it
pursuant to Section 11.1. The Trustee shall apply the deposited money and the
money from U.S. Government Obligations through the Paying Agent in accordance
with this Indenture to the payment of principal and interest on the Notes. The
provisions of this Section 11.2 shall survive the expiration or earlier
termination of this Indenture.
                    Section 11.3. Repayment to BTF.
                    The Trustee and the Paying Agent shall promptly pay to BTF
upon written request any excess money or, pursuant to Sections 2.10 and 2.12,
return any Notes held by them at any time.
                    Subject to Section 2.6(c), the Trustee and the Paying Agent
shall pay to BTF upon written request any money held by them for the payment of
principal or interest that remains unclaimed for two years after the date upon
which such payment shall have become due.
                    The provisions of this Section 11.3 shall survive the
expiration or earlier termination of this Indenture.

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE 12. AMENDMENTS
                    Section 12.1. Amendments.
                    The provisions of this Base Indenture and any
Series Supplement (unless otherwise provided in such Series Supplement) may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to in writing by BTF, the Trustee and the
Requisite Investors (or the Required Noteholders of a Series of Notes, in
respect of any amendment, modification or waiver to the Series Supplement with
respect to such Series of Notes or any amendment, modification or waiver to the
Base Indenture which affects only the Noteholders of such Series of Notes and
does not affect the Noteholders of any other Series of Notes, as substantiated
by an Officer’s Certificate or, with respect to any legal issue, an Opinion of
Counsel to such effect, which Opinion of Counsel may, to the extent same is
based on any factual matter, rely upon an Officer’s Certificate of BTF to the
truth of such factual matter; provided that, notwithstanding the foregoing, so
long as there is one Series of Notes outstanding, such Series of Notes shall be
deemed to be affected by any amendment, modification or waiver to the Base
Indenture). Notwithstanding the foregoing:
               (i) any modification of this Section 12.1, any requirement
hereunder that any particular action be taken by Noteholders holding the
relevant percentage in the Invested Amount of the Notes or any change in the
definition of the terms “Aggregate Required Borrowing Base”, “Aggregate Invested
Amount”, “Borrowing Base”, “Borrowing Base Deficiency”, “Collateral” (other than
to add additional Collateral), “Invested Amount”, “Invested Percentage”, or the
applicable amount of Enhancement or any defined term used for the purpose of any
such definitions shall require the consent of each affected Noteholder; and
               (ii) any amendment, waiver or other modification that would
(A) extend the due date for, or reduce the amount of any scheduled repayment or
prepayment of principal of or interest on any Note (or reduce the principal
amount of or rate of interest on any Note) will require the consent of each
affected Noteholder; (B) approve the assignment or transfer by BTF of any of its
rights or obligations under the Indenture or under any other Related Document to
which it is a party shall require the consent of each affected Noteholder,
unless the express terms of such Related Document requires the consent of each
Noteholder; (C) release any obligor under any Related Document to which it is a
party except pursuant to the express terms of such Related Document will require
the consent of each Noteholder; provided, however, that no consent will be
required to release any liens on BTF Trucks which are released as permitted by
the Indenture; (D) affect adversely the interests, rights or obligations of any
Noteholder individually in comparison to others shall require the consent of
such Noteholder; (E) amend or otherwise modify any Amortization Event or
Liquidation Event of Default shall require the consent of each affected
Noteholder; and (F) amend or otherwise modify which Amortization Events are not
subject to waiver pursuant to Section 9.4 shall require the consent of each
affected Noteholder; and
               (iii) the Eligible Truck Appendix may be amended and/or
supplemented from time to time by BTF without any approval or consent of any
party;

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS



provided, however, the Eligible Truck Appendix is subject to (i) the calculation
of the Termination Value Curve for each newly-added Truck, as determined by
Deutsche Bank Securities, Inc., (which Termination Value Curve shall be subject
to the consent of BTF), and (ii) as applicable, the calculation of the credit
enhancement percentages for each newly-added Truck, as determined by the
Required Noteholders for each outstanding Series of Notes (which enhancement
percentages shall be subject to the consent of BTF).
No failure or delay on the part of any Noteholder or the Trustee in exercising
any power or right under this Base Indenture, any Series Supplement or any other
Related Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.
                    Section 12.2. Supplements.
                    Each amendment or other modification to this Indenture or
the Notes shall be set forth in a Supplement. The initial effectiveness of each
Supplement shall be subject to the delivery to the Trustee of an Opinion of
Counsel that such Supplement is authorized by this Indenture and the conditions
precedent set forth herein with respect thereto have been satisfied. In addition
to the manner provided in Section 12.1, each Series Supplement may be amended as
provided in such Series Supplement.
                    Section 12.3. Revocation and Effect of Consents.
                    Until an amendment or waiver becomes effective, a consent to
it by a Noteholder of a Note is a continuing consent by the Noteholder and every
subsequent Noteholder of a Note or portion of a Note that evidences the same
debt as the consenting Noteholder’s Note, even if notation of the consent is not
made on any Note. However, any such Noteholder or subsequent Noteholder may
revoke the consent as to his Note or portion of a Note if the Trustee receives
written notice of revocation before the date the amendment or waiver becomes
effective. An amendment or waiver becomes effective in accordance with its terms
and thereafter binds every Noteholder. BTF may fix a record date for determining
which Noteholders must consent to such amendment or waiver.
                    Section 12.4. Notation on or Exchange of Notes.
                    The Trustee may place an appropriate notation about an
amendment or waiver on any Note thereafter authenticated. BTF, in exchange for
all Notes, may issue and the Trustee shall authenticate new Notes that reflect
the amendment or waiver. Failure to make the appropriate notation or issue a new
Note shall not affect the validity and effect of such amendment or waiver.
                    Section 12.5. The Trustee to Sign Amendments, etc.
                    The Trustee shall sign any Supplement authorized pursuant to
this Article 12 if the Supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. If it does, the Trustee may, but need
not, sign it. In signing such Supplement, the Trustee shall be entitled to
receive, if requested, an indemnity reasonably satisfactory to it and to receive
and, subject to Section 10.1, shall be fully protected in relying upon, an
Officer’s

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Certificate of BTF and/or an Opinion of Counsel as conclusive evidence that such
Supplement is authorized or permitted by this Base Indenture and that all
conditions precedent have been satisfied, and that it will be valid and binding
upon BTF in accordance with its terms. BTF may not sign a Supplement until its
Board of Directors approves it.
ARTICLE 13. MISCELLANEOUS
                    Section 13.1. Notices.
                    (a) Any notice or communication by BTF or the Trustee to the
other shall be in writing and delivered in person or mailed by first-class mail
(registered or certified, return receipt requested), telex, telecopier,
facsimile, electronic mail or overnight air courier guaranteeing next day
delivery, to the other’s address:
If to BTF:
Budget Truck Funding, LLC
6 Sylvan Way
Parsippany, New Jersey 07054
Attn: Treasurer
Phone: (973) 496-7312
Fax: (973) 496-5852
with a copy to the Administrator:
Budget Truck Rental, LLC
1 Campus Drive
Parsippany, NJ 07054
Attn: Treasurer
Tel: (973) 496-5285
Fax: (973) 496-5852
If to the Trustee:
The Bank of New York Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attn: Corporate Trust/Structured Finance
Phone: (312) 827-8569
Fax: (312) 827-8562
                    BTF or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications;
provided, however, BTF may not at any time designate more than a total of three
(3) addresses to which notices must be sent in order to be effective.
                    Any notice (i) given in person shall be deemed delivered on
the date of delivery of such notice, (ii) given by first class mail shall be
deemed given five (5) days after the date that

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such notice is mailed, (iii) delivered by telex, telecopier, facsimile or
electronic mail shall be deemed given on the date of delivery of such notice,
and (iv) delivered by overnight air courier shall be deemed delivered one
Business Day after the date that such notice is delivered to such overnight
courier.
                    Notwithstanding any provisions of this Indenture to the
contrary, the Trustee shall have no liability based upon or arising from the
failure to receive any notice required by or relating to this Indenture or the
Notes.
                    If BTF mails a notice or communication to Noteholders, it
shall mail a copy to the Trustee at the same time.
                    (b) Where the Indenture provides for notice to Noteholders
of any event, such notice shall be sufficiently given (unless otherwise herein
expressly provided or unless otherwise provided in a Series Supplement) if sent
in writing and mailed, first-class postage prepaid, to each Noteholder affected
by such event, at its address as it appears in the Note Register, not later than
the latest date, and not earlier than the earliest date, prescribed (if any) for
the giving of such notice. In any case where notice to a Noteholder is given by
mail, neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Noteholder shall affect the sufficiency of such notice
with respect to other Noteholders, and any notice which is mailed in the manner
herein provided shall be conclusively presumed to have been duly given. Where
this Indenture provides for notice in any manner, such notice may be waived in
writing by any Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Noteholders shall be filed with the Trustee, but such filing shall not
be a condition precedent to the validity of any action taken in reliance upon
such waiver.
                    In the case by reason of the suspension of regular mail
service or by reason of any other cause it shall be impracticable to give such
notice by mail, then such notification as shall be made that is satisfactory to
the Trustee shall constitute a sufficient notification for every purpose
hereunder.
                    Section 13.2. Communication by Noteholders With Other
Noteholders.
                    Noteholders may communicate with other Noteholders with
respect to their rights under this Indenture or the Notes.
                    Section 13.3. Certificate and Opinion as to Conditions
Precedent.
                    Upon any request or application by BTF to the Trustee to
take any action under this Indenture, the Trustee may request, and in such case
BTF shall furnish to the Trustee, an Officer’s Certificate of BTF in form and
substance reasonably satisfactory to the Trustee (which shall include the
statements set forth in Section 13.4) stating that, in the opinion of the
signers, all conditions precedent and covenants, if any, provided for in this
Indenture relating to the proposed action have been complied with.
                    Section 13.4. Statements Required in Certificate.

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    Each certificate with respect to compliance with a condition
or covenant provided for in this Indenture shall include:
                    (a) a statement that the Person giving such certificate has
read such covenant or condition;
                    (b) a brief statement as to the nature and scope of the
examination or investigation upon which the statements contained in such
certificate are based;
                    (c) a statement that, in the opinion of such Person, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and
                    (d) a statement as to whether or not, in the opinion of such
Person, such condition or covenant has been complied with.
                    Section 13.5. Rules by the Trustee.
                    The Trustee may make reasonable rules for action by or at a
meeting of Noteholders.
                    Section 13.6. No Recourse Against Others.
                    A director, Authorized Officer, employee or stockholder of
BTF, as such, shall not have any liability for any obligations of BTF under the
Notes or this Indenture or for any claim based on, in respect of or by reason of
such obligations or their creation. Each Noteholder by accepting a Note waives
and releases all such liability.
                    Section 13.7. Duplicate Originals.
                    The parties may sign any number of copies of this Base
Indenture. One signed copy is enough to prove this Base Indenture.
                    Section 13.8. Benefits of Indenture.
                    Except as set forth in a Series Supplement, nothing in this
Indenture or in the Notes, expressed or implied, shall give to any Person, other
than the parties hereto and their successors hereunder and the Holders, any
benefit or any legal or equitable right, remedy or claim under the Indenture.
                    Section 13.9. Payment on Business Day.
                    Unless otherwise specified in the Series Supplement for any
Series of Notes, in any case where any Distribution Date, redemption date or
maturity date of any Note shall not be a Business Day, then (notwithstanding any
other provision of this Base Indenture) payment of interest or principal (and
premium, if any), as the case may be, need not be made on such date but may be
made on the next succeeding Business Day with the same force and effect as if
made on the Distribution Date, redemption date, or maturity date; provided,
however, that no interest

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS



shall accrue for the period from and after such Distribution Date, redemption
date, or maturity date, as the case may be to and including such next succeeding
Business Day.
                    Section 13.10. Governing Law.
                    THIS INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
                    Section 13.11. No Adverse Interpretation of Other
Agreements.
                    This Indenture may not be used to interpret another
indenture, loan or debt agreement of BTF or an Affiliate of BTF. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.
                    Section 13.12. Successors.
                    All agreements of BTF in this Indenture and the Notes shall
bind its successor; provided, however, BTF may not assign its obligations or
rights under this Indenture or any Related Document. All agreements of the
Trustee in this Indenture shall bind its successor.
                    Section 13.13. Severability.
                    In case any provision in this Indenture or in the Notes
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
                    Section 13.14. Counterpart Originals.
                    The parties may sign any number of copies of this Base
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.
                    Section 13.15. Table of Contents, Headings, etc.
                    The Table of Contents and headings of the Articles and
Sections of this Base Indenture have been inserted for convenience of reference
only, are not to be considered a part hereof, and shall in no way modify or
restrict any of the terms or provisions hereof.
                    Section 13.16. Termination; Indenture Collateral.
                    This Indenture, and any grants, pledges and assignments
hereunder, shall become effective concurrently with the issuance of the first
Series of Notes and shall terminate when (a) all Note Obligations shall have
been fully paid and satisfied, (b) the obligations of each Enhancement Provider
under any Enhancement and related documents have terminated, and (c) any
Enhancement shall have terminated, at which time the Trustee, at the request of
BTF and upon receipt of an Officer’s Certificate of BTF to the effect that the
conditions in clauses (a), (b) and (c) above have been complied with and upon
receipt of a certificate from the Trustee and each Enhancement Provider to the
effect that the conditions in clauses (a), (b) and (c) above have

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS



been complied with, shall reassign (without recourse upon, or any warranty
whatsoever by, the Trustee) and deliver all Collateral and documents then in the
custody or possession of the Trustee promptly to BTF.
                    BTF and the Secured Parties hereby agree that, if any funds
remain on deposit in the Collection Account after the termination of this
Indenture, such amounts shall be released by the Trustee and paid to BTF.
                    Section 13.17. No Bankruptcy Petition Against BTF.
                    Each of the Secured Parties and the Trustee hereby covenants
and agrees that, prior to the date which is one year and one day after the
payment in full of the latest maturing Note, it will not institute against, or
join with any other Person in instituting, against BTF any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law; provided,
however, that nothing in this Section 13.17 shall constitute a waiver of any
right to indemnification, reimbursement or other payment from BTF pursuant to
this Indenture. In the event that any such Secured Party or the Trustee takes
action in violation of this Section 13.17, BTF, as the case may be, shall file
or cause to be filed an answer with the bankruptcy court or otherwise properly
contesting the filing of such a petition by any such Secured Party or the
Trustee against BTF or the commencement of such action and raising the defense
that such Secured Party or the Trustee has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 13.17 shall survive the termination of this Indenture, and the
resignation or removal of the Trustee. Nothing contained herein shall preclude
participation by any Secured Party or the Trustee in the assertion or defense of
its claims in any such proceeding involving BTF.
                    Section 13.18. No Recourse.
                    The obligations of BTF under this Indenture are solely the
obligations of BTF. No recourse shall be had for the payment of any amount owing
in respect of any fee hereunder or any other obligation or claim arising out of
or based upon this Indenture against any member, employee, officer, manager, or
incorporator or other authorized person of BTF. Fees, expenses or costs payable
by BTF hereunder shall be payable by BTF to the extent and only to the extent
that BTF is reimbursed therefor pursuant to any of the Related Documents, or
funds are then available or thereafter become available for such purpose
pursuant to Article 5. In the event that BTF is not reimbursed for such fees,
expenses or costs or that sufficient funds are not available for their payment
pursuant to Article 5, the excess unpaid amount of such fees, expenses or costs
shall in no event constitute a claim (as defined in Section 101 of the
Bankruptcy Code) against, or corporate obligation of, BTF. Nothing in this
Section 13.18 shall be construed to limit the Trustee from exercising its rights
hereunder with respect to the Collateral.
                    Section 13.19. Waiver of Jury Trial.
                    EACH OF BTF AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS



OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    IN WITNESS WHEREOF, the Trustee and BTF have caused this
Base Indenture to be duly executed by their respective duly authorized officers
as of the day and year first written above.

              BUDGET TRUCK FUNDING, LLC,
as Issuer
 
       
 
  By:   /s/: Alex Georgianna
 
       
 
      Name: Alex Georgianna
Title: Vice President
 
            THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee
 
       
 
  By:   /s/: Marian Onischak
 
       
 
      Name: Marian Onischak
Title: Assistant Vice President

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ANNEX 1
TO THE
BASE INDENTURE
DEFINITIONS LIST
                    “ABCR” means Avis Budget Car Rental, LLC, a Delaware limited
liability company, and its successors.
                    “Accrued Amounts” means, with respect to any Series of Notes
(or any class of such Series of Notes), the amount, if any, specified in the
applicable Series Supplement.
                    “Additional BTF Truck” means an Eligible Truck that is
acquired by BTF after the Initial Closing Date and identified in the Eligible
Truck Appendix.
                    “Administration Agreement” means the Administration
Agreement, dated as of May 11, 2006, by and among the Administrator, BTF and the
Trustee, as amended, modified or supplemented from time to time in accordance
with its terms.
                    “Administrator” means BTR, in its capacity as Administrator
under the Administration Agreement, or any successor Administrator thereunder.
                    “Administrator Default” means any of the events described in
Section 13(c) of the Administration Agreement.
                    “Affiliate” means, with respect to any specified Person,
another Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with the Person
specified. For purposes of this definition, “control” means the power to direct
the management and policies of a Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and “controlled” and
“controlling” have meanings correlative to the foregoing.
                    “Affiliate Issuer” means any special purpose entity that is
an Affiliate of ABCR that has entered into financing arrangements secured by one
or more Series of Notes.
                    “Agent” means any Registrar or Paying Agent.
                    “Aggregate Invested Amount” means the sum of the Invested
Amounts with respect to all Series of Notes then Outstanding.
                    “Aggregate Required Borrowing Base” means, on any date of
determination, the sum of the Required Borrowing Base with respect to each
Series of Notes Outstanding on such date.
                    “Amortization Event” with respect to each Series of Notes,
has the meaning specified in Section 9.1 of the Base Indenture.
                    “Annual Noteholders’ Tax Statement” has the meaning
specified in Section 4.2(b) of the Base Indenture.

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Applicants” has the meaning specified in Section 2.7 of the
Base Indenture.
                    “Approved Seller” means a Person who sells trucks to BTF
that has been approved in writing by the Requisite Investors.
                    “Authorized Officer” means any of the President, any Vice
President, the Secretary, any Assistant Secretary, the Treasurer or any
Assistant Treasurer of the applicable Person whose signatures and incumbency
shall have been certified in such certificates from time to time as duly
authorized to execute and deliver the applicable instruments, certificates,
notices and other documents in connection herewith on behalf of such Person.
                    “Bankruptcy Code” means The Bankruptcy Reform Act of 1978,
as amended from time to time, and as codified as 11 U.S.C. Section 101 et seq.
                    “Base Indenture” means the Base Indenture, dated as of
May 11, 2006, between BTF and the Trustee, as amended, modified or supplemented
from time to time, exclusive of Series Supplements creating a new Series of
Notes.
                    “Board of Directors” means the Board of Directors of BTF or
any authorized committee of the Board of Directors, as applicable.
                    “Borrowing Base” means, as of any date of determination, an
amount equal to the sum of (i) the aggregate Termination Value of all Eligible
Trucks as of such date, plus (ii) cash and Permitted Investments on deposit in
the Collection Account (including any subaccount of the Collection Account) as
of such date, plus (iii) all accrued and unpaid Depreciation Charges included in
Monthly Base Rent under the BTF Lease with respect to all Eligible Trucks as of
such date that have not been sold or deemed sold under the Related Documents;
plus (iv) all accrued and unpaid Casualty Payments and Truck Special Damage
Payments under the BTF Lease; plus (v) all due and unpaid Liquidation Proceeds.
                    “Borrowing Base Deficiency” means, with respect to any date
of determination, the amount, if any, by which the Aggregate Required Borrowing
Base on such date exceeds the Borrowing Base on such date.
                    “BRAC” means Budget Rent A Car System, Inc., a Delaware
corporation, and its successors.
                    “BTF” means Budget Truck Funding, LLC, a Delaware limited
liability company, and its successors.
                    “BTF Lease” means the Master Motor Vehicle Operating Lease
Agreement, dated as of May 11, 2006, among BTF, as lessor, BTR, as lessee, ABCR,
as guarantor, and BTR, as Administrator, as amended, modified or supplemented
from time to time in accordance with its terms.
                    “BTF Lease Commencement Date” has the meaning specified in
Section 3.2 of the BTF Lease.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “BTF Lease Expiration Date” is defined in Section 3.2 of the
BTF Lease.
                    “BTF Truck” means a truck owned by BTF.
                    “BTR” means Budget Truck Rental, LLC, a Delaware limited
liability company, and its successors.
                    “Business Day” means any day other than a Saturday, Sunday
or other day on which banks are authorized or required by law to be closed in
New York City, New York.
                    “Capitalized Cost” means, with respect to any BTF Truck,
(i) for each BTF Truck purchased directly from an Eligible Truck Manufacturer,
the initial cost of such BTF Truck as set forth in the invoice of the applicable
manufacturer, minus any incentive payments or rebates used to reduce such
initial acquisition cost, as set forth on Schedule I to the Base Indenture as
the “WA Acquisition Price” for such BTF Truck and (ii) for each BTF Truck
purchased from an Approved Seller, the amount agreed to by Deutsche Bank
Securities, Inc. with respect to such BTF Truck.
                    “Carrying Charges” means, as of any Distribution Date, the
sum of (a) the aggregate of all Trustee fees and other costs, fees and expenses
and indemnity amounts, if any, payable by BTF under the Indenture or the other
Related Documents which have accrued since the immediately preceding
Distribution Date, (b) the Monthly Administration Fee payable to the
Administrator pursuant to the Administration Agreement on such Distribution Date
and (c) without duplication, all other operating expenses of BTF.
                    “Carrying Cost Interest Rate” means for any Interest Period
an interest rate equal to the percentage equivalent of a fraction, (i) the
numerator of which is equal to the sum of (A) the amount of interest accrued
during such Interest Period with respect to all Series of Notes, minus (B) any
accrued earnings on Permitted Investments in the Collection Account which are
available for distribution on the last Business Day of such Interest Period, and
(ii) the denominator of which is equal to the average Aggregate Invested Amount
during such Interest Period.
                    “Casualty” means, with respect to any BTF Truck, that
(a) such BTF Truck is destroyed, seized or otherwise rendered permanently unfit
or unavailable for a period of 10 days or (b) such BTF Truck is lost or stolen
and is not recovered within 60 days following the occurrence thereof.
                    “Casualty Payment” means, with respect to any BTF Truck
subject to a Casualty, an amount equal the Termination Value of such BTF Truck
as of the date of such Casualty Payment.
                    “Cendant” means Cendant Corporation, a Delaware corporation,
and its successors.
                    “Certificate of Title” means, with respect to each BTF
Truck, the certificate of title applicable to such BTF Truck duly issued in
accordance with the certificate of title act or statute of the jurisdiction
applicable to such BTF Truck.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Change in Control” means (a) BRAC shall at any time cease
to own or control, directly or indirectly, greater than 50% of the Voting Stock
of the Lessee or the Administrator, or (b) ABCR shall at any time cease to own
or control, directly or indirectly, greater than 50% of the Voting Stock of BRAC
or (c) Avis Budget Holdings, LLC shall at any time cease to own or control,
directly or indirectly, greater than 50% of the Voting Stock of ABCR.
                    “Class” means, with respect to any Series of Notes, any one
of the classes of Notes of that Series as specified in the applicable
Series Supplement.
                    “Closing Date” means the Initial Closing Date or any
Series Closing Date.
                    “Code” means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute of
similar import, in each case as in effect from time to time. References to
sections of the Code also refer to any successor sections.
                    “Collateral” has the meaning specified in Section 3.1(a) of
the Base Indenture.
                    “Collateral Agreements” means the BTF Lease, the Nominee
Agreement and the Administration Agreement.
                    “Collection Account” means the Eligible Account maintained
by the Collection Account Securities Intermediary pursuant to the Collection
Account Control Agreement or any successor securities account maintained
pursuant to the Collection Account Control Agreement.
                    “Collection Account Control Agreement” means the agreement
among BTF, The Bank of New York Trust Company, N.A., as securities intermediary,
and the Trustee, dated as of May 11, 2006, relating to the Collection Account,
as amended, modified or supplemented from time to time in accordance with its
terms.
                    “Collection Account Securities Intermediary” means The Bank
of New York Trust Company, N.A. or any other securities intermediary that
maintains the Collection Account pursuant to the Collection Account Control
Agreement.
                    “Collections” means all proceeds of the Collateral including
(a) all payments by or on behalf of the Lessee or the Guarantor under the BTF
Lease, (b) all proceeds of the BTF Trucks, including all Disposition Proceeds
from the BTF Trucks, payments of insurance proceeds and warranty payments which
the Administrator is required to deposit into the Collection Account, whether
such payments are in the form of cash, checks, wire transfers or other forms of
payment and whether in respect of principal, interest, repurchase price, fees,
expenses or otherwise, and (c) all amounts earned on funds in the Collection
Account.
                    “Company Order” and “Company Request” means a written order
or request signed in the name of BTF by any one of its Authorized Officers and
delivered to the Trustee.
                    “Consolidated Subsidiary” means, at any time, any Subsidiary
or other entity the accounts of which would be consolidated with those of BTR in
its consolidated financial statements as of such time.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Contingent Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of that Person (a) with
respect to any indebtedness, lease, dividend, letter of credit or other
obligation of another if the primary purpose or intent thereof by the Person
incurring the Contingent Obligation is to provide assurance to the obligee of
such obligation of another that such obligation of another will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such obligation will be protected (in whole or in part)
against loss in respect thereof or (b) under any letter of credit issued for the
account of that Person or for which that Person is otherwise liable for
reimbursement thereof. Contingent Obligation shall include (a) the direct or
indirect guarantee, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another and (b) any liability of
such Person for the obligations of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), (ii) to maintain the solvency of any balance sheet
item, level of income or financial condition of another or (iii) to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, if in the case of any agreement
described under subclause (i) or (ii) of this sentence the primary purpose or
intent thereof is as described in the preceding sentence. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported.
                    “Contractual Obligation” means, with respect to any Person,
any provision of any security issued by that Person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.
                    “Control Agreement” means an agreement establishing
“control” within the meaning of 8-106 of the New York UCC by the Trustee over
Issuer Accounts.
                    “Controlled Group” means, with respect to any Person, such
Person, whether or not incorporated, and any corporation, trade or business that
is, along with such Person, a member of a controlled group of corporations or a
controlled group of trades or businesses as described in Sections 414(b) and
(c), respectively, of the Code.
                    “Corporate Trust Office” shall mean the principal office of
the Trustee at which at any particular time its corporate trust business shall
be administered which office at the date of the execution of the Base Indenture
is located at 2 North LaSalle Street, Suite 1020, Chicago, Illinois 60602,
Attention: Corporate Trust/Structured Finance, or at any other time at such
other address as the Trustee may designate from time to time by notice to the
Noteholders, BTF and the Administrator.
                    “Daily Report” has the meaning specified in Section 4.1(a)
of the Base Indenture.
                    “Definitions List” means this Definitions List, as amended
or modified from time to time.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Depreciation Charge” means with respect to any BTF Truck
and any period, the excess of (a) the cumulative depreciation charge for such
BTF Truck at the end of such period as determined by the product of (i) the
Capitalized Cost of such BTF Truck and (ii) 100% minus the Termination Value
Percentage applicable to the last day of such period over (b) the cumulative
depreciation charge for such BTF Truck at the beginning of such period as
determined by the product of (i) the Capitalized Cost of such BTF Truck and
(ii) 100% minus the Termination Value Percentage applicable to the first day of
such period; provided that, for purposes of determining the Depreciation Charges
for a Related Month, the percentage applicable to the last day of such period
shall be the Termination Value Percentage for such month and the percentage
applicable to the first day of such period shall be the Termination Value
Percentage for the month immediately preceding such Related Month; provided
further that, for purposes of determining the Depreciation Charges, the
Termination Value Percentage applicable to any date of determination shall be
the sum of (i) the product of (x) the percentage equivalent of fraction the
numerator of which is the number of days from the first day of the month in
which such date of determination falls to such date of determination and the
denominator is the number of days in such month in which such date of
determination falls and (y) the excess of the Termination Value Percentage for
the month immediately preceding the month in which such date of determination
falls over the Termination Value Percentage for such month and (ii) the
Termination Value Percentage for the month in which such date of determination
falls.
                    “Determination Date” means the date five days prior to each
Distribution Date.
                    “Diesel Truck” means a BTF Truck with a diesel engine.
                    “Disposition Proceeds” means the net proceeds from the sale
or disposition of an BTF Truck to any Person, whether at an auction, wholesale
or otherwise.
                    “Distribution Account” means, with respect to any Series of
Notes, an account established as such pursuant to the applicable
Series Supplement.
                    “Distribution Date” means, unless otherwise specified in any
Series Supplement for the related Series of Notes, the twentieth day of each
calendar month, or, if such day is not a Business Day, the next succeeding
Business Day, commencing May 22, 2006.
                    “Dollar” and the symbol “$” mean the lawful currency of the
United States.
                    “Eligibility Requirements” mean, with respect to any truck:
(i) such truck was manufactured by an Eligible Truck Manufacturer, (ii) such
truck was purchased by BTF directly from an Eligible Truck Manufacturer or an
Approved Seller, and (iii) the Administrator has performed the pre-delivery
inspection, and for which appropriate liening, titling and filing claims for
damage in transit and other delivery claims have been completed.
                    “Eligible Account” means, at any time, a separately
identifiable securities account established and maintained in the deposit taking
department of a Qualified Institution or a segregated identifiable trust account
established and maintained in the trust department of a Qualified Trust
Institution.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Eligible Truck” means a truck that (a) on the applicable
date of determination (i) is owned by BTF, free and clear of all Liens other
than Permitted Liens, (ii) is titled in the name of BTF, (iii) with respect to
which a Nominee Lienholder or the Trustee is noted as the first lienholder on
the Certificate of Title therefor and the Administrator or its agent, as
custodian and agent for the Trucks for the benefit of the Secured Parties, or
the Trustee, is in possession of such Certificate of Title, (iv) is listed on
the Eligible Truck Appendix, (v) is leased under the BTF Lease for use by BTR in
its daily rental fleet operations in the United States, (vi) is not an
Ineligible Truck; provided, however, that, with respect to any date of
determination on or before June 25, 2006, the requirements of the foregoing
clauses (ii) and (iii) shall be deemed to be satisfied if the Titling Procedures
for such truck have been satisfied, and (b) satisfied the Eligibility
Requirements at the time it was purchased by BTF and leased under the BTF Lease.
                    “Eligible Truck Appendix” means Attachment A attached to the
BTF Lease; provided that the Eligible Truck Appendix may be amended by BTF in
accordance with Section 12.1, subject to (i) the calculation of the Termination
Value Curve for each newly-added Truck, as determined by Deutsche Bank
Securities, Inc., (which Termination Value Curve shall be subject to the consent
of BTF), and (ii) as applicable, the calculation of the credit enhancement
percentages for each newly-added Truck, as determined by the Required
Noteholders for each outstanding Series of Notes (which enhancement percentages
shall be subject to the consent of BTF).
                    “Eligible Truck Manufacturers” means General Motors
Corporation, Ford Motor Company and International Truck and Engine Corporation
and any other manufacturer approved in writing by the Requisite Investors.
                    “Enhancement” means, with respect to any Series of Notes,
the rights and benefits provided to the Noteholders of such Series of Notes
pursuant to any letter of credit, surety bond, cash collateral account,
overcollateralization, issuance of subordinated Notes, spread account,
guaranteed rate agreement, maturity guaranty facility, tax protection agreement,
interest rate swap or any other similar arrangement.
                    “Enhancement Agreement” means any contract, agreement,
instrument or document governing the terms of any Enhancement or pursuant to
which any Enhancement is issued or outstanding.
                    “Enhancement Amount” has the meaning specified, with respect
to any Series of Notes, in the applicable Series Supplement.
                    “Enhancement Deficiency” has the meaning specified, with
respect to any Series of Notes, in the applicable Series Supplement.
                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any successor statute of similar import, in each case as
in effect from time to time. References to sections of ERISA also refer to any
successor sections.
                    “Event of Bankruptcy” shall be deemed to have occurred with
respect to a Person if:

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or any substantial part of its assets, or any similar action with respect to
such Person under any law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, and such case or proceeding
shall continue undismissed, or unstayed and in effect, for a period of 60
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or
               (b) such Person shall commence a voluntary case or other
proceeding under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors; or
               (c) the board of directors of such Person (if such Person is a
corporation or similar entity) shall vote to implement any of the actions set
forth in clause (b) above.
                    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
                    “Expected Final Distribution Date” means, with respect to
any Series of Notes, the date stated in the applicable Series Supplement as the
date on which such Series of Notes is expected to be paid in full.
                    “Financial Officer” means, with respect to any Person, the
chief financial officer, vice-president-finance, principal accounting officer,
controller or treasurer of such Person.
                    “GAAP” means the generally accepted accounting principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors and successors from time to time.
                    “Gasoline Truck” means a BTF Truck with a gasoline engine.
                    “Governmental Authority” means any Federal, state, local or
foreign court or governmental department, commission, board, bureau, agency,
authority, instrumentality or regulatory body.
                    “Guaranteed Obligations” has the meaning specified in
Section 26.1 of the BTF Lease.
                    “Guarantor” means ABCR in its capacity as guarantor of the
Lessee’s obligations under the BTF Lease.
                    “Guaranty” has the meaning specified in Section 26.1 of the
BTF Lease.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Indebtedness”, as applied to any Person, means, without
duplication, (a) all indebtedness for borrowed money, (b) that portion of
obligations with respect to any lease of any property (whether real, personal or
mixed) that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(d) any obligation owed for all or any part of the deferred purchase price for
property or services, which purchase price is (i) due more than six months from
the date of the incurrence of the obligation in respect thereof or
(ii) evidenced by a note or similar written instrument, (e) all indebtedness
secured by any Lien on any property or asset owned by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person, and (f) all Contingent
Obligations of such Person in respect of any of the foregoing.
                    “Indemnified Persons” has the meaning specified in
Section 16.1 of the BTF Lease.
                    “Indenture” means the Base Indenture, together with all
Series Supplements, as amended, modified or supplemented from time to time by
Supplements thereto in accordance with its terms.
                    “Independent Manager” means, with respect to BTF, an
individual who is not, and, except for having previously acted as an
“independent” director or manager of BTF (or any special purpose entity who is
an Affiliate of BTF) never was,
               (i) a stockholder, member, partner, director, officer, employee,
affiliate, associate, customer, supplier, creditor or independent contractor of,
or any person that has received any benefit (excluding, however, any
compensation received in such person’s capacity as a director of BTF, as the
case may be) in any form whatever from, or any person that has provided any
service (excluding, however, any service provided by a Person engaged as an
“independent” director or manager, as the case may be) in any form whatever to,
ABCR, BTF, BRAC, the Administrator or any of their Affiliates or associates, or
               (ii) any person owning beneficially, directly or indirectly, any
outstanding shares of common stock, any limited liability company interests or
any partnership interests, as applicable, of BTF, as the case may be, or ABCR,
BTF, BRAC, the Administrator or any of their Affiliates, or a stockholder,
member, partner, director, officer, employee, Affiliate, associate, customer,
supplier, creditor or independent contractor of, or any person that has received
any benefit (excluding, however, any compensation received by a Person engaged
as an “independent” director or manager, as the case may be) in any form
whatever from, or any person that has provided any service (excluding, however,
any service provided by a Person engaged as an “independent” director or
manager, as the case may be) in any form whatever to, such beneficial owner or
any of such beneficial owner’s affiliates or associates, or
               (iii) a member of the immediate family of any person described
above.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Ineligible Truck” means a Truck owned by BTF that, on the
applicable date of determination, (i) is over the Maximum Mileage Limit,
(ii) has suffered a Casualty, (iii) with respect to Gasoline Trucks, is older
than 42 months from the date of original invoicing and with respect to Diesel
Trucks, is older than 54 months from the date of original invoicing, or (iv) is
currently subject to a recall by the manufacturer.
                    “Initial Acquisition Cost” has the meaning specified in
Section 2.3 of the BTF Lease.
                    “Initial Closing Date” means the date on which the initial
Series of Notes is issued pursuant to the Indenture.
                    “Initial Closing Date Net Book Value” means, with respect to
each BTF Truck on the Initial Closing Date, the Capitalized Cost of such BTF
Truck minus all Depreciation Charges accrued with respect to such Truck through
the day immediately preceding the Initial Closing Date.
                    “Initial Invested Amount” means, with respect to any Series
of Notes, the aggregate initial principal amount specified in the applicable
Series Supplement.
                    “Initial Purchase Net Book Value” means, with respect to
each Additional BTF Truck on the Vehicle Lease Commencement Date for such
Additional BTF Truck, the Capitalized Cost of such Additional BTF Truck minus
all Depreciation Charges accrued with respect to such Truck through the day
immediately preceding the Vehicle Lease Commencement Date for such Additional
BTF Truck.
                    “Interest Collections” means on any date of determination,
all Collections which represent payments of Monthly Base Rent (other than
(x) any Depreciation Charges included in payments of Monthly Base Rent pursuant
to clause (b) of the definition of thereof and (y) any amount included in
payments of Monthly Base Rent pursuant to clause (d) of the definition thereof)
plus any amounts earned on Permitted Investments in the Collection Account which
are available for distribution on such date.
                    “Interest Period” means, with respect to any Series of
Notes, the period commencing on and including a Distribution Date and ending on
and excluding the day preceding the next succeeding Distribution Date,
commencing on the date specified in the applicable Series Supplement.
                    “Invested Amount” means, with respect to each Series of
Notes, the amount specified in the applicable Series Supplement.
                    “Invested Percentage” means, with respect to any Series of
Notes, the percentage specified in the applicable Series Supplement.
                    “Investment Company Act” means the Investment Company Act of
1940, as amended.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Investment Property” has the meaning specified in
Section 9-102(a)(49) of the applicable UCC.
                    “Issuer Accounts” has the meaning specified in
Section 5.1(e) of the Base Indenture.
                    “Lease Event of Default” means the occurrence of any of the
events described in Section 18.1 of the BTF Lease.
                    “Lease Payment Default” means the occurrence of any event
described in Section 18.1.1 of the BTF Lease.
                    “Lease Payment Deficit” has the meaning specified, with
respect to any Series, in the applicable Series Supplement.
                    “Lessee” means BTR, in its capacity as lessee under the BTF
Lease.
                    “Lessor” means BTF in its capacity as the lessor under the
BTF Lease.
                    “Lien” means, when used with respect to any Person, any
interest in any real or personal property, asset or other right held, owned or
being purchased or acquired by such Person which secures payment or performance
of any obligation, and shall include any mortgage, lien, pledge, encumbrance,
charge, retained security title of a conditional vendor or lessor, or other
security interest of any kind, whether arising under a security agreement,
mortgage, lease, deed of trust, chattel mortgage, assignment, pledge, retention
or security title, financing or similar statement, or notice or arising as a
matter of law, judicial process or otherwise.
                    “Limited Liquidation Event of Default” means, with respect
to any Series of Notes, any event specified as such in the applicable
Series Supplement.
                    “Liquidation Event of Default” means, the occurrence and
continuance of an Amortization Event under the Base Indenture (excluding
Section 9.1(k)).
                    “Liquidation Proceeds” means, with respect to any Related
Month, amounts paid during such Related Month and amounts due and payable (but
not more than 30 days past the date of disposition of the Truck) with respect to
the disposition, at auction, wholesale or otherwise, of the Trucks previously
leased under the Lease.
                    “Material Adverse Effect” means, with respect to any
occurrence, event or condition:
               (a) a material adverse change in or effect on the financial
condition, prospects, business, assets or operations of the Guarantor and its
Consolidated Subsidiaries;
               (b) a material adverse effect on the ability of BTR, the
Guarantor, ABCR, BTF or the Administrator to perform its obligations under any
of the Related Documents; or

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (iii) an adverse effect on (a) the validity or enforceability of
any Related Document or (b) on the validity, status, perfection or priority of
the Trustee’s Lien on the Collateral.
                    “Maximum Invested Amount” means, with respect to each Series
of Notes, the amount, if any, specified in the applicable Series Supplement.
                    “Maximum Mileage Limit” means 110,000 miles.
                    “Monthly Administration Fee” means, with respect to each
Distribution Date, the fee payable to the Administrator pursuant to Section 6 of
the Administration Agreement on such Distribution Date.
                    “Monthly Base Rent” means, for each Distribution Date, the
sum of (a) the aggregate amount of interest accrued on each Outstanding Series
of Notes during the Interest Period ending on the day immediately preceding such
Distribution Date minus any accrued earnings on investments in the Collection
Account which are available for distribution on the last Business Day of such
Interest Period, plus (b) the accrued Depreciation Charges for the Related Month
for all BTF Trucks (i) subject to the BTF Lease as of the end of the Related
Month or (ii) that, without double counting, while subject to the BTF Lease,
either became Ineligible Trucks, suffered a Casualty or were sold by or on
behalf of BTF to any Person, in each case, during the Related Month, plus
(c) Truck Special Damage Payments related to BTF Trucks disposed of during the
Related Month, plus (d) the Termination Value of any BTF Truck with respect to
which a Casualty has occurred during the Related Month, plus (e) the Carrying
Charges as of such Distribution Date, plus (f) an amount equal to 2% per annum,
payable at one-twelfth the annual rate, of the Net Book Value of the BTF Trucks
as of the first day of the Related Month.
                    “Monthly Certificate” has the meaning specified in
Section 4.1(c) of the Base Indenture.
                    “Monthly Noteholders Statement” means, with respect to any
Series of Notes, a statement substantially in the form of an Exhibit to the
applicable Series Supplement.
                    “Moody’s” means Moody’s Investors Service.
                    “Net Book Value” means, (a) with respect to each Eligible
Truck (other than an Additional BTF Truck), (i) as of any date of determination
during the period from and including the Initial Closing Date to but excluding
the initial Determination Date, the Initial Closing Date Net Book Value of such
Eligible Truck, (ii) as of the initial Determination Date, the Initial Closing
Date Net Book Value of such Eligible Truck minus the aggregate Depreciation
Charges accrued with respect to such Eligible Truck from and including the
Initial Closing Date through the last day of the Related Month and (iii) as of
any other Determination Date, the Net Book Value of such Eligible Truck as
calculated on the immediately preceding Determination Date minus the aggregate
Depreciation Charges accrued with respect to such Eligible Truck during the
Related Month and (b) with respect to each Additional BTF Truck, (i) as of any
date of determination during the period from and including the Vehicle Lease
Commencement Date with respect to such Additional BTF Truck to but excluding the
initial Determination Date thereafter, the Initial Purchase Net Book Value of
such Additional BTF Truck, (ii) as of the initial

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Determination Date after the Vehicle Lease Commencement Date with respect to
such Additional BTF Truck, the Initial Purchase Net Book Value of such
Additional BTF Truck minus the aggregate Depreciation Charges accrued with
respect to such Additional BTF Truck from and including the Vehicle Lease
Commencement Date with respect to such Additional BTF Truck through the last day
of the Related Month and (iii) as of any other Determination Date, the Initial
Purchase Net Book Value of such Additional BTF Truck as calculated on the
immediately preceding Determination Date minus the aggregate Depreciation
Charges accrued with respect to such Additional BTF Truck during the Related
Month. After the initial Determination Date, on any date of determination that
is not a Determination Date, the Net Book Value of an Eligible Truck or an
Additional BTF Truck will be the Net Book Value calculated for such Eligible
Truck or Additional BTF Truck on the most recent Determination Date.
                    “Nominee Agreement” means a Nominee Lienholder Agreement
approved in writing by the Requisite Investors, among BTF, a Nominee Lienholder,
the Trustee and ABCR, as amended, modified or supplemented from time to time in
accordance with its terms.
                    “Nominee Lienholder” means a Person approved in writing by
the Requisite Investors, in its capacity as nominee lienholder under the Nominee
Agreement, and any successor Nominee Lienholder thereunder.
                    “Note Obligations” means all principal and interest, at any
time and from time to time, owing by BTF on the Notes and all costs, fees and
expenses payable by, or obligations of, BTF under the Indenture and/or the
Related Documents.
                    “Note Rate” means, with respect to any Series of Notes, the
annual rate at which interest accrues on the Notes of such Series of Notes (or
formula on the basis of which such rate shall be determined) as stated in the
applicable Series Supplement.
                    “Note Register” means the register maintained pursuant to
Section 2.5(a) of the Base Indenture, providing for the registration of the
Notes and transfers and exchanges thereof.
                    “Noteholder” and “Holder” means the Person in whose name a
Note is registered in the Note Register.
                    “Notes” has the meaning specified in the recitals to the
Base Indenture.
                    “Officer’s Certificate” means a certificate signed by an
Authorized Officer of, ABCR, BTF the Administrator or the Lessee, as the case
may be.
                    “Opinion of Counsel” means a written opinion from legal
counsel which is reasonably acceptable to the Trustee. The counsel may be an
employee of or counsel to ABCR, BTF, the Administrator or, as the case may be,
unless the Requisite Investors shall notify the Trustee of objection thereto.
                    “Outstanding” has the meaning specified, with respect to any
Series, in the applicable Series Supplement.
                    “Paying Agent” has the meaning specified in Section 2.5(a)
of the Base Indenture.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Pension Plan” means any “employee pension benefit plan”, as
such term is defined in ERISA, which is subject to Title IV of ERISA (other than
a “multiemployer plan”, as defined in Section 4001 of ERISA) and to which any
company in the Controlled Group has liability, including any liability by reason
of having been a substantial employer within the meaning of Section 4063 of
ERISA for any time within the preceding five years or by reason of being deemed
to be a contributing sponsor under Section 4069 of ERISA.
                    “Permitted Encumbrances” means: (a) a Lien securing a tax,
assessment or other governmental charge or levy (excluding any Lien arising
under any of the provisions of ERISA) or the claim of a materialman, mechanic,
carrier, warehouseman or landlord for labor, materials, supplies or rentals
incurred in the ordinary course of business, and foreclosure, distraint, sale or
other similar proceedings shall not have been commenced; (b) a Lien consisting
of a deposit or pledge made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under worker’s compensation,
unemployment insurance or similar legislation; (c) a Lien constituting an
encumbrance in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property which does not materially
detract from the value of such property or impair the use thereof in the
business of the Lessee; (d) a Lien constituting a lease or sublease granted by
the Lessee to others in the ordinary course of business; (e) a Lien securing
Purchase Money Indebtedness but only if, in the case of each such Lien: (i) such
Lien shall at all times be confined solely to the asset purchase price of which
was financed through the incurrence of the Purchase Money Indebtedness secured
by such Lien and to fixed improvements then or thereafter erected on such asset;
(ii) such Lien attached to such asset within 90 days of the acquisition of such
property; and (iii) the aggregate principal amount of Purchase Money
Indebtedness secured by such Lien at no time exceeds an amount equal to the
lesser of (A) the cost (including the principal amount of such Indebtedness,
whether or not assumed) to the Lessee of the asset subject to such Lien and
(B) the fair value of such asset at the time of such acquisition; (f) a Lien
constituting a renewal, extension or replacement of a Lien constituting a
Permitted Encumbrance by virtue of clause (e) of this definition, but only, in
the case of each such renewal, extension or replacement Lien, to the extent that
the principal amount of indebtedness secured by such Lien does not exceed the
principal amount of such indebtedness so secured at the time of the extension,
renewal or replacement, and that such renewal, extension or replacement Lien is
limited to all or a part of the property that was subject to the Lien extended,
renewed or replaced and to fixed improvements then or thereafter erected on such
property; and (g) a Lien arising pursuant to an order of attachment, distraint
or similar legal process arising in connection with legal proceedings, but only
if and so long as the execution or other enforcement thereof is not unstayed for
more than 20 days. For this purpose “Purchase Money Indebtedness” means
Indebtedness of the Lessee that, within 90 days of such purchase, is incurred to
finance part or all of (but not more than) the purchase price of a tangible
asset in which the Lessee had at any time prior to such purchase any interest
other than a security interest or an interest as lessee under an operating lease
and renewals, extensions or refundings, thereof, but not any increases in the
principal amounts thereof or interest rates thereon, except for increases in
interest rates upon the occasion of any such renewal, extension or refunding
that are commercially reasonable at such time.
                    “Permitted Investments” means negotiable instruments or
securities maturing on or before the Distribution Date next occurring after the
investment therein, payable in Dollars,

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



issued by an entity organized under the laws of the United States of America and
represented by instruments in bearer or registered or in book-entry form which
evidence:
               (i) obligations the full and timely payment of which are to be
made by or is fully guaranteed by the United States of America other than
financial contracts whose value depends on the values or indices of asset
values;
               (ii) demand deposits of, time deposits in, or certificates of
deposit issued by, any depositary institution or trust company incorporated
under the laws of the United States of America or any state thereof whose
short-term debt is rated P-1 or higher by Moody’s and A-1 or higher by Standard
& Poor’s and subject to supervision and examination by Federal or state banking
or depositary institution authorities; provided, however, that at the earlier of
(x) the time of the investment and (y) the time of the contractual commitment to
invest therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from Standard & Poor’s of “A-1+”, in the case of certificates of
deposit or short-term deposits, or a rating from Standard & Poor’s not lower
than “AA”, in the case of long-term unsecured debt obligations;
               (iii) commercial paper having, at the earlier of (x) the time of
the investment and (y) the time of the contractual commitment to invest therein,
a rating from Standard & Poor’s of “A-1+” and from Moody’s of “P-1”;
               (iv) bankers’ acceptances issued by any depositary institution or
trust company described in clause (ii) above;
               (v) investments in money market funds rated “AAm” by Standard &
Poor’s or otherwise approved in writing by Standard & Poor’s;
               (vi) Eurodollar time deposits having a credit rating from
Standard & Poor’s of “A-1+” and from Moody’s of “P-1”;
               (vii) repurchase agreements involving any of the Permitted
Investments described in clauses (i) and (vi) above and the certificates of
deposit described in clause (ii) above which are entered into with a depository
institution or trust company, having a commercial paper or short-term
certificate of deposit rating of “A-1+” by Standard & Poor’s and “P-1” by
Moody’s or which otherwise is approved as to collateralization by the Rating
Agencies; and
               (viii) any other instruments or securities, if the Rating
Agencies confirm in writing that the investment in such instruments or
securities will not adversely affect any ratings with respect to any Series of
Notes.
                    “Permitted Liens” means (i) Liens for current taxes not
delinquent or for taxes being contested in good faith and by appropriate
proceedings, and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP,

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(ii) mechanics’, materialmen’s, landlords’, warehousemen’s and carrier’s Liens,
and other Liens imposed by law, securing obligations arising in the ordinary
course of business that are not more than thirty days past due or are being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves have been established, and are being maintained, in accordance
with GAAP, (iii) Liens noted on the Certificate of Title in the name of a
Nominee Lienholder and (iv) the Liens in favor of the Trustee pursuant to the
Indenture.
                    “Person” means any natural person, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, joint stock company, corporation, trust, unincorporated
organization or Governmental Authority.
                    “Potential Amortization Event” means any occurrence or event
which, with the giving of notice, the passage of time or both, would constitute
an Amortization Event.
                    “Potential Lease Event of Default” means any occurrence or
event which, with the giving of notice, the passage of time or both, would
constitute a Lease Event of Default.
                    “Power of Attorney” means a power of attorney in the form of
Exhibit A to a Nominee Agreement with respect to BTF, as nominee titleholder
thereunder, and in the form of Exhibit B to the Nominee Agreement with respect
to the Nominee Lienholder.
                    “Principal Collections” means any Collections other than
Interest Collections.
                    “Principal Terms” has the meaning specified in Section 2.2
of the Base Indenture.
                    “Proceeds” has the meaning specified in Section 9-102(a)(64)
of the applicable UCC.
                    “Qualified Institution” means a depositary institution or
trust company (which may include the Trustee) organized under the laws of the
United States of America or any one of the states thereof or the District of
Columbia or incorporated under the laws of a foreign jurisdiction with a branch
or agency located in the United States of America or any one of the states
thereof and subject to the supervision and examination by federal or state
banking authorities which at all times has the Required Ratings and, in the case
of any such institution organized under the laws of the United States of
America, whose deposits are insured by the FDIC.
                    “Qualified Trust Institution” means an institution organized
under the laws of the United States of America or any State thereof or
incorporated under the laws of a foreign jurisdiction with a branch or agency
located in the United States of America or any State thereof and subject to
supervision and examination by federal or state banking authorities which at all
times (i) is authorized under such laws to act as a trustee or in any other
fiduciary capacity, (ii) has capital, surplus and undivided profits of not less
than $50,000,000 as set forth in its most recent published annual report of
condition, and (iii) has a long term deposits rating of not less than “A-” by
S&P and “A3” by Moody’s.
                    “Record Date” means, with respect to any Series of Notes and
any Distribution Date, the date specified in the applicable Series Supplement.

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Registrar” has the meaning specified in Section 2.5(a) of
the Base Indenture.
                    “Related Documents” means, collectively, the Indenture, the
Notes, any Nominee Agreements, the Administration Agreement, the Collection
Account Control Agreement, any agreements relating to the issuance or the
purchase of any of the Notes, any Enhancement Agreements, the BTF Lease and the
Supplemental Documents relating to the BTF Lease.
                    “Related Month” means, (i) with respect to any Distribution
Date or Determination Date, the most recently ended calendar month, (ii) with
respect to any other date, the calendar month in which such date occurs and
(iii) with respect to an Interest Period, the month in which such Interest
Period commences; provided, however, that with respect to the above clause (i),
the initial Related Month shall be the period from and including the Initial
Closing Date to and including the last day of the calendar month following the
month in which the Initial Closing Date occurs.
                    “Required Borrowing Base” means, with respect to each Series
of Notes, the amount specified in the applicable Series Supplement.
                    “Required Enhancement Amount” has the meaning specified,
with respect to any Series, in the applicable Series Supplement.
                    “Required Ratings” means (i) a short-term certificate of
deposit rating of “P-l” from Moody’s and at least “A-1” from Standard & Poor’s
and (ii) a long-term unsecured debt rating of not less than “Aa3” from Moody’s
and “AA-” from Standard & Poor’s.
                    “Required Noteholders” has the meaning specified, with
respect to any Series, in the applicable Series Supplement.
                    “Requirements of Law” means, with respect to any Person or
any of its property, the certificate of incorporation or articles of association
and by-laws, limited liability company agreement, partnership agreement or other
organizational or governing documents of such Person or any of its property, and
any law, treaty, rule or regulation, or determination of any arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, whether Federal, state or local (including, without limitation, usury
laws, the Federal Truth in Lending Act and retail installment sales acts).
                    “Requisite Investors” means Noteholders holding in excess of
66% of the aggregate Invested Amount of all outstanding Series of Notes
(excluding, for the purposes of making the foregoing calculation, any Notes held
by (i) BTF or any Affiliate of BTF and (ii) ABCR or any Affiliate of ABCR).
                    “S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings
Service, a division of The McGraw-Hill Companies, Inc.
                    “Secured Parties” has the meaning specified in Section 3.1
of the Base Indenture.
                    “Securities Act” means the Securities Act of 1933, as
amended.

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “Series Accounts” means, with respect to any Series of
Notes, the account or accounts established pursuant to the Series Supplement for
such Series of Notes.
                    “Series Closing Date” means, with respect to any Series of
Notes, the date of issuance of such Series of Notes, as specified in the
applicable Series Supplement.
                    “Series of Notes” or “Series” means each Series of Notes
issued and authenticated pursuant to the Base Indenture and the applicable
Series Supplement.
                    “Series Supplement” means a supplement to the Base Indenture
complying (to the extent applicable) with the terms of Section 2.3 of the Base
Indenture.
                    “Series Termination Date” means, with respect to any Series
of Notes, the date stated in the applicable Series Supplement as the termination
date.
                    “Subsidiary” means, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent or (b) that
is, at the time any determination is being made, otherwise controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
                    “Supplement” means a supplement to the Base Indenture
complying (to the extent applicable) with the terms of Article 12 of the Base
Indenture.
                    “Supplemental Documents” has the meaning specified in
Section 2.1 of the BTF Lease.
                    “Supplemental Rent” means any and all amounts due under the
BTF Lease other than Monthly Base Rent.
                    “Tax Opinion” means an Opinion of Counsel to be delivered in
connection with the issuance of a new Series of Notes to the effect that, for
United States federal income tax purposes, the issuance of such new Series of
Notes will not result in any of the Outstanding Series of Notes failing to be
characterized as debt for United States federal income tax purposes.
                    “Term” has the meaning specified in Section 3.2 of the BTF
Lease.
                    “Termination Value” means, with respect to any BTF Truck, as
of any date, an amount equal to (i) the Capitalized Cost of such BTF Truck minus
(ii) all Depreciation Charges accrued with respect to such BTF Truck through but
excluding such date.
                    “Termination Value Curve Schedule” means the Termination
Value Curve Schedule, prepared by Deutsche Bank Securities, Inc. and attached as
Schedule I hereto, setting forth Termination Value Curve for each type of Truck
on the Eligible Truck Appendix with the expected net book values of such Trucks
expressed as a percentage of the original Capitalized Cost of such Trucks in
monthly increments, as such schedule may be amended from time to time

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



by Deutsche Bank Securities, Inc. to add Additional BTF Trucks of a new type or
otherwise subject to the consent of BTF.
                    “Termination Value Percentage” means, with respect to each
type of Eligible Truck, the percentages of the original Capitalized Cost of such
Eligible Truck as set forth on, or derived from, the Termination Value Curve
Schedule.
                    “Titling Procedures” means, (a) with respect to any BTF
Truck for which an Oklahoma Certificate of Title has not been issued, (i) the
proper completion and filing with the Oklahoma Tax Commission (the “OTC”) or any
Oklahoma motor vehicle license agent (“License Agent”) of (w) an Application for
Oklahoma Certificate of Title for a Vehicle (including the Affidavit for
Title/Registration of Rental Vehicles, and, if applicable, the Affidavit for
Issuance of Title for a Proportionally Registered Vehicle), (x) the
manufacturer’s certificate of origin for such BTF Truck, (y) the Lien Entry Form
containing the name and address of the Trustee and the Closing Date in the
manner prescribed by the OTC or any applicable License Agent, and (z) the
payment of the applicable lien filing fee for such BTF Truck, and (ii) the
satisfaction of any other requirements for perfection of the Trustee’s Lien on
such BTF Truck and (b) with respect to any BTF Truck for which an Oklahoma
Certificate of Title has been issued, (i) the titling of such BTF Truck in the
name of BTF, (ii) the notation of the Trustee or a Nominee Titleholder as the
first lienholder on the Certificate of Title for such BTF Truck and (iii) the
Administrator or its agent, as custodian and agent for the Trustee for the
benefit of the Secured Parties, or the Trustee, being in possession such
Certificate of Title.
                    “Truck” has the meaning specified in the recitals to the BTF
Lease.
                    “Truck Funding Date” has the meaning specified in
Section 3.1 of the BTF Lease.
                    “Truck Special Damage Payments” has the meaning specified in
Section 13.2(a) of the BTF Lease.
                    “Trust Indenture Act” means the Trust Indenture Act of 1939,
as amended.
                    “Trust Officer” means, with respect to the Trustee, any
Senior Vice President, Vice President, Assistant Vice President, Assistant
Secretary or Assistant Treasurer of the Corporate Trust Office, or any trust
officer, or any officer customarily performing functions similar to those
performed by the person who at the time shall be such officers, or to whom any
corporate trust matter is referred because of his knowledge of and familiarity
with a particular subject, or any successor thereto responsible for the
administration of the Base Indenture.
                    “Trustee” means the party named as such in the Indenture
until a successor replaces it in accordance with the applicable provisions of
the Indenture and thereafter means the successor serving thereunder.
                    “UCC” means the Uniform Commercial Code as in effect from
time to time in the specified jurisdiction.
                    “United States” or “U.S.” means the United States of
America, its fifty States and the District of Columbia.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    “U.S. Government Obligations” means direct obligations of
the United States of America, or any agency or instrumentality thereof for the
payment of which the full faith and credit of the United States of America is
pledged as to full and timely payment of such obligations.
                    “Vehicle Lease Commencement Date” has the meaning specified
in Section 3.1 of the BTF Lease.
                    “Vehicle Lease Expiration Date” has the meaning specified in
Section 3.1 of the BTF Lease.
                    “Vehicle Perfection and Documentation Requirements” means,
with respect to an BTF Truck, submission of an application for the issuance of a
certificate of title for such BTF Truck with the department of registry of motor
vehicles of the applicable state in which such BTF Truck is to be registered,
which application shall reflect BTF as the registered owner and any Nominee
Lienholder or the Trustee as the first lienholder.
                    “Vehicle Purchase Price” has the meaning specified in
Section 2.5 of the BTF Lease.
                    “Vehicle Term” has the meaning specified in Section 3.1 of
the BTF Lease.
                    “VIN” means vehicle identification number.
                    “Wholly-Owned Subsidiary” means, with respect to any Person
(herein referred to as the “parent”), any corporation, partnership, association
or other business entity of which securities or other ownership interests
representing 100% of the equity or 100% of the ordinary voting power or 100% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by the parent.
                    “written” or “in writing” means any form of written
communication, including, without limitation, by means of telex, telecopier
device, telegraph or cable.

20